 

Exhibit 10.1

 

SUBLICENSE AGREEMENT

 

This Sublicense Agreement (“Agreement”) effective as of February 19, 2016
(“Effective Date”) is made by and between Alba Therapeutics Corporation, a
Delaware corporation (“Alba”), having an address at 100 International Drive,
23rd Floor, Baltimore, MD 21202, and Innovate Biopharmaceuticals, Inc., a
Delaware corporation, having an address at 8601 Six Forks Road, Suite 400,
Raleigh, NC 27615 (“Innovate”).

 

WHEREAS, Alba and Innovate are parties to an Option Agreement, dated October 7,
2015, as amended, in which Alba granted an exclusive option to Innovate for the
purchase of Alba’s assets relating to Larazotide acetate and related compounds,
which option was exercised by Innovate on January 15, 2016.

 

WHEREAS, in lieu of entering into an asset purchase agreement, Alba and Innovate
elected to enter into a license arrangement with respect to substantially all of
Alba’s assets (the “Assets”) and an accompanying sublicense arrangement with
respect to that certain Restated Master License Agreement, dated as of July 1,
2005, by and between Alba and the University of Maryland, Baltimore, a copy of
which is attached hereto as Exhibit A (the “UM License Agreement”).

 

WHEREAS, as of equal date hereof, Alba and Innovate shall enter into that
certain License Agreement (the “Primary License Agreement”), pursuant to which,
among other things, Alba shall grant to Innovate, and Innovate shall accept, an
exclusive license to the Assets.

 

WHEREAS, subject to certain conditions set forth in the Primary License
Agreement, upon completion by Innovate of certain clinical milestones, Alba
desires to sell, and Innovate desires to purchase, the Assets and the UM License
pursuant to an asset purchase agreement incorporating terms mutually agreed upon
therein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Alba and Innovate hereby agree
as follows:

 

I.           DEFINITIONS

 

A.           “Licensed Field” shall mean all fields.

 

B.           “Licensed Product(s)” shall mean any pharmaceutical composition
containing, consisting of, or comprising: (i) [***]; (ii) larazotide, including
any salt or ester thereof including larazotide acetate; and (iii) to the extent
not contemplated by the preceding clauses (i)-(ii), a compound for treating or
preventing a condition, including but not limited to Celiac Disease, or its use
in treatment or prevention of a condition, including but not limited to Celiac
Disease, where the compound or method of use is covered by an issued patent.

 

C.           “Patent Rights” shall mean Alba’s interest in the patents and
patent applications related to the Licensed Product, as further itemized in
Exhibit B, including (i) patents and patents that may issue from the
applications, (ii) all continuations, continuations-in-part, divisions,
reissues, re-examinations or extensions of the foregoing, and (iii) and foreign
counterparts of any of the foregoing.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 

 

 

II.          Grant; SUBLICENSES

 

A.          Alba hereby grants to Innovate, and Innovate accepts, an exclusive
worldwide sublicense under the UM License Agreement with respect to the Patent
Rights, to conduct research and development and to make, have made, use, lease,
offer to sell, sell and import the Licensed Products within the Licensed Field,
anywhere in the world, for the term of this Agreement.

 

B.           Innovate hereby agrees to be bound by, and comply with all
obligations under, the terms of the UM License Agreement as it pertains to
Licensed Products, which terms are incorporated by reference herein and made a
part of this Agreement, and to satisfy Alba’s obligations and those of its
sublicensees per the terms of the UM License Agreement, as if Innovate were the
original licensee (i.e. “Company”) thereunder.

 

C.           In addition to and not in lieu of the provisions of Section II.B
above, the provisions and terms of Article 16 (Claims, Indemnification and
Insurance) of the UM License Agreement shall be read mutatis mutandis as if Alba
were the licensor thereunder (i.e. “UM”, “UM Party” and “UM Parties”) and
Innovate were the licensee thereunder (i.e. “Company”) so as to offer Alba
indemnification by Innovate and the benefits of insurance coverage; provided
that the foregoing reference to Article 16 of the UM License Agreement shall not
include Sections 16.01, 16.04(b) or 16.04(c) thereof.

 

D.           In no event shall Innovate grant a sublicense under this Agreement
without first obtaining Alba’s written consent; provided that, in any sublicense
for which Alba grants consent, Innovate shall remain responsible for the
obligations of its sublicensees.

 

III.         CONSIDERATION

 

A.           At execution of this Agreement, Innovate will pay to Alba a
one-time, non-refundable sublicense fee of One Hundred Thousand Dollars
($100,000.00).

 

IV.          Representations and Warranties

 

A.           Alba hereby represents and warrants to Innovate that: (i) Alba has
full legal right, power and authority to execute, deliver and perform its
obligations under this Agreement; (ii) the execution, delivery and performance
by Alba of this Agreement do not contravene or constitute a default under any
provision of applicable law or of any agreement, judgment, injunction, order,
decree, or other instrument binding upon Alba; and (iii) the officer of the Alba
executing this Agreement has been authorized by the Alba’s board of directors or
governing body to execute this Agreement as the act of the Alba.

 

B.           Innovate hereby represents and warrants to Alba that: (i) Innovate
has full legal right, power and authority to execute, deliver and perform its
obligations under this Agreement; (ii) the execution, delivery and performance
by Innovate of this Agreement do not contravene or constitute a default under
any provision of applicable law or of any agreement, judgment, injunction,
order, decree, or other instrument binding upon Innovate; and (iii) the officer
of Innovate executing this Agreement has been authorized by Innovate’s board of
directors or governing body to execute this Agreement as the act of Innovate.

 

 2 

 

 

V.          TERM AND TERMINATION

 

A.           This Agreement shall terminate upon the earlier of (i) the
termination of the Primary License Agreement pursuant to the terms thereof, (ii)
termination of the UM License Agreement pursuant to the terms thereof or (iii)
an assignment of the UM License Agreement by Alba to Innovate upon an asset
transfer agreement pursuant to Section 3.06 of the Primary License Agreement

 

VI.          MISCELLANEOUS

 

A.           This Agreement shall be governed, construed, and interpreted in all
respects in accordance with laws of the State of Maryland without regard to the
conflict of laws provisions of such.

 

B.           This Amendment may be executed in counterparts with the same effect
as if both parties had signed the same document. All such counterparts shall be
deemed an original, shall be construed together and shall constitute one and the
same instrument.

 

C.           If any provision of this Agreement is held to be invalid, the other
provisions will not be affected to the greatest extent possible consistent with
the parties’ intent.

 

[signature page to follow]

 

 3 

 

 

The parties have caused this Agreement to be executed by their duly authorized
representatives on the dates indicated below.

 

  Innovate:       Innovate Biopharmaceuticals Inc.         By: /s/ Jay P Madan  
Name:  Jay P Madan   Title: President         Alba:           Alba Therapeutics
Corporation         By: /s/ Wendy Perrow   Name:  Wendy Perrow   Title: CEO

 

[Signature Page to Sublicense Agreement]

 

 

 

 

EXHIBIT A

 

UM LICENSE AGREEMENT

 

[See attached]

 

 

 

 

RESTATED

 

MASTER LICENSE AGREEMENT

effective July 1, 2005

between

UNIVERSITY OF MARYLAND, BALTIMORE

and

ALBA THERAPEUTICS CORPORATION

 

TABLE OF CONTENTS

 

Article 1. BACKGROUND 1     Article 2. DEFINITIONS 1     Article 3. GRANT OF
LICENSE; OPTION 5     Article 4. COMPANY RESPONSIBILITIES 9     Article 5.
CONSIDERATION: PAYMENTS 10     Article 6. DATA 14     Article 7. PATENT
PROSECUTION AND PUBLICATIONS 15     Article 8. CONFIDENTIALITY 18     Article 9.
REPORTS AND ACCOUNTING 20     Article 10. INFRINGEMENT 21     Article 11. TERM
AND TERMINATION 23     Article 12. ASSIGNABILITY 24     Article 13. APPLICABLE
LAW; WAIVER 24     Article 14. INTEGRATION AND INTERPRETATION 25     Article 15.
REPRESENTATIONS AND WARRANTIES 25     Article 16. CLAIMS, INDEMNIFICATION AND
INSURANCE 26     Article 17. ADVERTISING AND PUBLICITY 27     Article 18.
DISPUTE RESOLUTION 28     Article 19. MISCELLANEOUS 28

 

 

 

 

EXHIBIT A-1 33     EXHIBIT A-2 34     EXHIBIT B 35     EXHIBIT C 36     EXHIBIT
D 44     EXHIBIT E 45

 

 

 

 

RESTATED

MASTER LICENSE AGREEMENT

for “Zonula Occludens Toxin and Zonulin and other Patents”

 

This Restated Master License Agreement (“Agreement”) effective July 1, 2005
(“Effective Date”) is made by and between the University of Maryland, Baltimore
(“UM”), a constituent institution of the University System of Maryland, a public
corporation and an instrumentality of the State of Maryland, having an address
at 520 West Lombard Street, East Hall, Room 200, Baltimore, Maryland 21201, and
Alba Therapeutics Corporation, a corporation of Delaware, with its principal
place of business at 2400 Boston St., Suite 310, Baltimore, MD 21224
(“Company”).

 

Article 1. BACKGROUND

 

1.01       As a public research and education institution, UM is interested in
licensing Patent Rights (as defined below) to Company in order to benefit the
public through the development and marketing by Company of new and useful tools,
methods and commercial products.

 

1.02       Valuable inventions (“Inventions”) comprised of the Patent Rights
identified in Exhibit A-1, and generally known as “Zonula Occludens Toxin and
Zonulin,” have been made by Inventors (as defined below).

 

1.03       Subject to certain rights retained by the federal government in
inventions resulting from federally supported work, under UM policy or by
assignment of rights from prior owners UM owns all right, title, and interest in
and to the Inventions, which has been confirmed by the execution of assignments
to UM from the Inventors or by assignment from a prior owner; provided, however,
that UM is the joint owner with ISS (defined below) of one Invention, as
indicated in Exhibit A-1.

 

1.04         Company desires to obtain a license to the Patent Rights as set
forth in this Agreement.

 

Article 2. DEFINITIONS

 

In this Agreement, the following terms have the meanings set forth in this
Article.

 

2.01       “Affiliate”: Any entity that directly or indirectly controls, is
controlled by, or is under common control with Company. “Control” means the
right to exercise more than 50% of the voting rights of a controlled
corporation, limited liability company, or partnership, or the power to direct
or cause the direction of the management or policies of any other controlled
entity.

 

2.02       “Company Data”: Information arising out of or resulting from use of
the Patent Rights made by one or more employees, agents or consultants of, or
owned by, Company or Company’s Affiliates or Sublicensees, including, without
limitation, documents, drawings, sketches, models, designs, data, memoranda,
tapes, records, formulae and algorithms, in hard copy form or in electronic
form.

 

2.03       “Company Facilities”: All funds, offices, laboratories, computers,
equipment, computer networks, animal care facilities, and libraries, owned or
controlled by Company or an Affiliate of Company, or utilized for Company
pursuant to a contract between Company and a Third Party. Company Facilities
includes, without limitation, space in Building One of the UMB BioPark which is
leased by Company.

 

 1 

 

 

2.04       “Company Improvement”: Any Improvement (a) having as inventors, under
U.S. patent law, only one or more Company Personnel, none of whom used UM
Facilities in the work that resulted in the Improvement; or (b) otherwise owned
by Company or a Company Affiliate pursuant to agreement with a Third Party.

 

2.05       “Company Personnel”: Employees, agents or consultants of Company or
Company’s Affiliates; also, members of Company’s scientific advisory board.
Company Personnel includes UM Personnel while acting as Company Personnel, and
not as UM Personnel, pursuant to a written agreement between Company and the
individual(s) approved in writing by UM before services were performed for
Company.

 

2.06       “Confidential Information”: Information relating to the subject
matter of the Patent Rights which has not been made public and includes, without
limitation, any documents, drawings, sketches, models, designs, data, memoranda,
tapes, records, formulae and algorithms, given orally, in hard copy form, or in
electronic form, which Company receives from UM or UM Personnel, or UM or UM
Personnel receives from Company.

 

2.07       “First Commercial Sale”: The initial transfer of a Licensed Product
for compensation by Company, an Affiliate or a Sublicensee to a Third Party.
Transfer of a Licensed Product for clinical testing occurring prior to the
issuance of any required regulatory approval for sale does not constitute First
Commercial Sale. Transfer of a Licensed Product for use as Research Tools does
not constitute First Commercial Sale.

 

2.08       “Improvement”: An invention or discovery directly related to the
Patent Rights in the Licensed Field which is or may be patentable or otherwise
protected under law, and is reasonably necessary for the practice of the Patent
Rights by Company or an Affiliate under this Agreement.

 

2.09       “ISS” means Instituto Superiore di Sanita, a joint owner of one of
the inventions listed in Exhibit A-1, as indicated on that Exhibit.

 

2.10       “Joint Data”: Information arising out of or resulting from use of the
Patent Rights made (a) by one or more employees, agents or consultants of, or
owned by, Company or Company’s Affiliates, and (b) by one or more UM Personnel
or agents or consultants of UM, or owned by UM, including, without limitation,
documents, drawings, sketches, models, designs, data, memoranda, tapes, records,
formulae and algorithms, in hard copy or electronic form.

 

2.11       “Joint Improvement”: Any Improvement having as inventors under U.S.
patent law: (a) one or more Company Personnel and one or more UM Personnel; (b)
one or more Company Personnel who used UM Facilities in the work that resulted
in the Improvement; or (c) one or more UM Personnel who used Company Facilities
in the work that resulted in the Improvement.

 

2.12       “Licensed Field”: The exclusive use of Patent Rights for all
indications, applications, and uses including, without limitation, therapeutics,
drug delivery products, research tools, research diagnostics, and clinical
diagnostics.

 

 2 

 

 

2.13       “Licensed Product”: Any product that but for this license infringes
any claims in the Patent Rights.

 

2.14       “Licensor Inventor(s)”: [***].

 

2.15       “Net Sales”: The gross sales revenues and fees invoiced by Company,
an Affiliate or a Sublicensee to independent Third Party purchasers who are not
Affiliates, for the sale of Licensed Products, less the sum of the following:
(a) credits, allowances, discounts and rebates to, and charge backs from the
account of, such Third Party purchasers for spoiled, damaged, out-dated,
rejected or returned Licensed Products; (b) actual freight and insurance costs
incurred in transporting such Liccnsed Products to such Third Party purchasers;
(c) cash, quantity and trade discounts and other price reductions; (d) sales,
use, value-added and other direct taxes incurred; (e) customs duties, surcharges
and other governmental charges incurred in connection with the exportation or
importation of such Licensed Products; and (f) the cost to Third Party
purchasers of the devices for dispensing or administering such Licensed
Products, as well as diluents or similar materials which accompany such Licensed
Products as they are sold.

 

Net Sales do not include any resales of Licensed Product after its sale by
Company, an Affiliate or a Sublicensee to a Third Party purchaser. In computing
Net Sales, (1) no deductions from gross revenues and fees will be made for
commissions paid to individuals, whether they be with independent sales agencies
or regularly employed on the payroll by Company, its Affiliate(s) or
Sublicensee(s), or for cost of collections, and (2) Licensed Products will be
considered sold when invoiced.

 

2.16       “Patent Expenses”: All fees and charges of outside patent counsel
related to Patent Rights that have not been reimbursed to UM, as well as all
costs incurred by UM, or, where appropriate, Company, in connection with the
preparation, filing, prosecution, issuance, reissuance, reexamination,
interference, and maintenance of applications for patent or equivalent
protection for the Patent Rights and UM Improvements.

 

2.17       “Patent Rights”: UM’s interest, as owner and as licensee (as
indicated in Exhibit A-1) in:

 

(a)          U.S. and foreign patent applications and patents listed in Exhibit
A-1 as of the Effective Date;

 

(b)          U.S. and foreign patent applications filed after the Effective Date
that contain the same subject matter as the invention reports listed in Exhibit
B, provided that the inventions claimed in such applications do not constitute
Company Improvements;

 

(c)          any divisions or continuations, or the foreign equivalent of these,
of the U.S. and foreign patent applications described in (a) and (b);

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 3 

 

 

(d)          foreign patent applications which are filed as the foreign
counterparts of the U.S. patent applications described in (a) and (b), and the
foreign equivalent of divisions or continuations of such foreign patent
applications;

 

(e)          U.S. and foreign patents issuing from the applications described in
(a), (b), (c) and (d); and

 

(f)           any reissues, reexaminations or patent-term extensions, or the
foreign equivalent of these, of U.S. and foreign patents described in (a) or
(d).

 

2.18       “Sublicense Income”: Consideration in any form received by Company or
a Company Affiliate in consideration for the grant to any Sublicensee of a
sublicense of the Patent Rights or Improvements (if licensed to Company).
Sublicense Income will include without limitation any royalties on the Net Sales
of Licensed Products, license signing fee, license maintenance fee, success fee,
equity, and any similar consideration paid to Company or a Company Affiliate by
or on behalf of the Sublicensee. Sublicense Income will exclude payment received
in consideration for anything other than such sublicense, such as consideration
for any equity or other investment in or extension of credit to Company,
consideration for research or other services rendered by Company or Company
Affiliates, or consideration for licenses(s) granted under technology other than
the Patent Rights or Improvements.

 

2.19       “Sublicensee”: A person or entity, including an Affiliate, to which
Company sublicenses or transfers all or some of the Patent Rights.

 

2.20       “Third Party”: Any entity or person other than UM, Company, an
Affiliate or a Sublicensee.

 

2.21       “UM Affiliates”: University of Maryland Medical System Corporation,
faculty practice organizations of UM, the Baltimore Veterans Administration
Medical Center, any constituent institutions of the University System of
Maryland, and ISS.

 

2.22       “UM Data”: Information in UM’s possession received from Inventor(s)
prior to the Effective Date which is directly related to Patent Rights in the
Licensed Field and reasonably necessary for the practice of the Patent Rights by
Company or an Affiliate or Sublicensee under this Agreement. UM Data includes,
without limitation, documents, drawings, sketches, models, designs, data,
memoranda, tapes, records, formulae and algorithms, in hard copy form or in
electronic form.

 

2.23       “UM Facilities”: All funds, personnel, offices, laboratories,
computers, equipment, computer networks, animal care facilities, and libraries
owned or controlled by UM or an Affiliate of UM, or utilized for UM work
pursuant to a contract between UM and a Third Party.

 

2.24       “UM Improvement”: An Improvement that, under U.S. patent law, (a) (i)
has as inventors only one or more UM Personnel, none of whom used Company
Facilities in the work that resulted in the Improvement, or (ii) otherwise is
owned by UM pursuant to an agreement with a Third Party; and (b) is not
restricted, as to licensing, by an option or license granted by UM under a
sponsored research agreement with a Third Party.

 

 4 

 

 

2.25       “UM Personnel”: Those Licensor Inventors employed by UM and its
Affiliates, and students, trainees, and other persons working with Licensor
Inventors, using UM resources, and subject to the USM Policy. UM Personnel
includes Company Personnel who are acting as UM Personnel, and not as Company
Personnel, pursuant to a written agreement between UM and the individual(s)
approved in writing by Company before services were performed for Company.

 

2.26       “UM Rights in Improvements”: UM Improvements and UM’s joint interest
in Joint Improvements.

 

2.27       “USM Policy” means the University System of Maryland Policy on
Intellectual Property, effective July 1, 2002, as amended, or, as applicable,
the predecessor Policy on Patents, effective May 31, 1990, as amended.

 

Article 3. GRANT OF LICENSE; OPTION

 

3.01       Subject to rights of the United States under grants to UM and
pursuant to 35 U.S.C. Section 201 et seq. and all implementing regulations, and
subject to Section 3.02, UM grants to Company, and Company accepts, an exclusive
worldwide license under Patent Rights to conduct research and development and to
make, have made, use, lease, offer to sell, sell and import the Licensed
Products within the Licensed Field as defined in Section 2.13 above, for the
term of this Agreement. This license includes the right to grant sublicenses
consistent with this Agreement.

 

3.02         (a)          UM specifically reserves the rights:

 

1.          I. to practice, and permit UM Personnel and ISS to practice, under
the Patent Rights, and to make and use the Licensed Products, and permit 1SS to
make and use the Licensed Products, on a royalty-free basis solely for
noncommercial research and education, and to license universities, colleges, and
other noncommercial research or educational institutions to practice under the
Patent Rights, and make and use the Licensed Products on a royalty-free basis
solely for noncommercial research and education;

2.          to provide information and material covered by the Patent Rights to
universities, colleges and other noncommercial research or educational
institutions, but only for research and educational purposes and uses, and not
for any commercial purposes or uses; and

3.          to permit UM Personnel to disseminate and publish scientific
findings from research related to Patent Rights, subject to Section 7.05.

 

(b)          UM agrees to offer Company the opportunity to negotiate for
licenses of the Patent Rights outside the Licensed Field prior to entering into
negotiation with other parties.

 

(c)          UM agrees:

 

1.          to provide Company with a complete list of any outstanding material
transfer agreements (“MTA”) relating to material (as defined in Section 1.4 of
the form of MTA attached as Exhibit C) as of the Effective Date, and

2.          subsequent to the Effective Date, to give Company 14 days notice
prior to granting a research license or MTA involving the material or the Patent
Rights. UM further agrees to use reasonable efforts to enforce all such research
licenses or MTAs to their fullest extent. UM will use the form of MTA attached
as Exhibit C to transfer materials after the Effective Date.

 

 5 

 

 

3.03       Company may transfer its rights to an Affiliate consistent with this
Agreement, provided Company is responsible for the obligations of its Affiliate
relevant to this Agreement, including the payment of royalties, whether or not
paid to Company by its Affiliate.

 

3.04       Company may grant sublicenses consistent with this Agreement,
provided Company is responsible for the obligations of its Sublicensees relevant
to this Agreement, including the payment of royalties, whether or not paid to
Company by its Sublicensees.

 

3.05       Company will identify its Affiliates and its Sublicensees under this
Agreement to UM by name, address and field of sublicense (both as to geography
and subject matter), and any other reasonable information necessary for UM to
conduct a meaningful audit under Section 9.01, except that Company reserves the
right to redact any and all confidential, technical and financial information
that is nonessential to any such UM audit.

 

3.06       This Agreement confers no license or rights by implication, estoppel,
or otherwise under any patent applications of UM other than Patent Rights within
the Licensed Field, regardless of whether such patent applications or patents
are dominant or subordinate to Patent Rights within the Licensed Field. Joint
Improvements and UM Improvements are not considered part of Patent Rights unless
added to Exhibit A-1 by proper amendment of this Agreement. Notwithstanding the
foregoing, UM hereby represents that, without making an affirmative inquiry,
soliciting a formal legal analysis or obtaining any other type of legal opinion,
as of the Effective Date, it does not have any knowledge of patent claims,
assertions or issued patents which are or purport to be dominant or subordinate
to or otherwise may block Patent Rights identified in Exhibit A-1 within the
Licensed Field. UM will notify Company promptly in writing of any patent claims,
assertions or issued patents which are or purport to be dominant or subordinate
to or otherwise may block Patent Rights within the Licensed Field of which UM
becomes aware after the Effective Date of this Agreement, however, such
obligation implies no burden on UM to perform a search and/or analysis in
seeking these patent claims, assertions or issued patents. [***].

 

3.07       If Company intends to accept from Affiliates or Sublicensees anything
of value in lieu of cash in consideration for any sublicense or other transfer
of Patent Rights or Licensed Products, Company must notify UM in writing, within
30 days after the effective date of the Sublicensee or Affiliate agreement.

 

3.08       UM Improvements are owned by UM. Joint Improvements arc owned jointly
by Company and UM. Company Improvements are owned by Company. UM has a
nonexclusive option to negotiate with Company to enter into a nonexclusive,
nontransferable license to UM to practice Company Improvements in any field of
use for research and education but not for commercial purposes, and otherwise
under those terms and conditions as may be agreed upon by UM and Company in a
separate license agreement.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 6 

 

 

3.09       (a)            Subject to rights of other parties sponsoring research
at UM, Company has an exclusive option to enter into an exclusive license
agreement with UM for UM Rights in Improvements, within the Licensed Field, so
long as (i) this Agreement is in effect, (ii) Company pays Patent Expenses for
UM Rights in Improvements, and (iii) Company has not notified UM that Company
declines to exercise its option. During the term of this option, UM Rights in
Improvements will be subject to the same patent prosecution terms and conditions
applicable to Patent Rights under Article 7 of this Agreement.

 

(b)          1.           Company shall have an exclusive right of first
negotiation with respect to UM Rights in Improvements (and UM agrees to
negotiate with Company in good faith for at least 120 days with respect thereto)
by giving written notice to UM within 60 days after Company receives written
notice from UM of a UM Improvement or Joint Improvement in accordance with
Section 3.11(a) below, or within 60 days after Company gives written notice to
UM of a Joint Improvement in accordance with Section 3.11(b) below.

 

2.          Company’s exercise of the right of first negotiation initiates a
negotiation period of 120 days. UM and Company will negotiate commercially
reasonable terms including but not limited to royalties on Net Sales. The
royalty rate will not exceed [***]%, provided that the UM Improvement or Joint
Improvement did not result from research carried out in UM Facilities financed
with qualified bonds within the meaning of Section 141 of the Internal Revenue
Code unless in designated space available for private activity. If the research
was carried out in space in UM Facilities financed with qualified bonds within
the meaning of Section 141 of the Internal Revenue Code and not designated as
space available for private activity, then the provisions of 3.09(b)(3) shall
apply.

 

3.          In order to comply with federal requirements associated with tax
exempt financing of UM Facilities, if a UM Improvement or Joint Improvement
results from research at UM Facilities sponsored by Company or an Affiliate, the
royalty rate will not necessarily be set by terms of this license and will be
determined following invention of a UM Improvement or Joint Improvement using a
methodology to arrive at a fair market value determined without regard to
research support provided by Company. The fair market value may be more than
[***]%, less than [***]%, or [***]%. If UM and Company do not agree upon a fair
market value within 30 days after Company exercises its right of first
negotiation, then a mutually agreeable neutral party will determine the fair
market value of the UM Improvement or Joint Improvement.

 

4.          If any Licensed Product is claimed both by (a) Patent Rights and (b)
UM Improvements and/or Joint Improvements, then Company will only be responsible
for paying [***].

 

(c)          If the parties do not reach agreement under the right of first
negotiation for any UM Improvement or Joint Improvement, and if UM thereafter
determines to offer licenses to the UM Improvements or UM’s joint interest in
Joint Improvements to Third Parties on materially different economic terms than
offered to or negotiated with Company, then UM, prior to offering such terms to
a Third Party, shall offer such new terms to Company and negotiate in good faith
with Company for at least 30 days to conclude an agreement on such terms.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 7 

 

 

(d)          Notwithstanding the foregoing, if Company determines in its sole
discretion that the applicable UM Improvements or Joint Improvements are not of
strategic interest to Company, Company may waive the foregoing 120-day
negotiation period and /or Company’s right of first negotiation, in whole or in
part, in writing.

 

3.10       The terms of any license to Company for UM Rights in Improvements
will include a reservation of a nonexclusive, non-transferable, irrevocable and
royalty-free license to UM to practice UM Rights in Improvements in any field of
use for research and education but not for commercial purposes.

 

3.11       (a)            UM will report promptly to Company in writing each UM
Improvement and each Joint Improvement disclosed to UM. This reporting
requirement will be triggered by UM’s determination that any invention
disclosure concerns a UM Improvement or Joint Improvement. A copy of a
provisional patent application filed by UM for the UM Improvement or Joint
Improvement will satisfy this reporting requirement.

 

(b)          Company will report promptly to UM in writing each Joint
Improvement and each Company Improvement disclosed to Company. A copy of a
provisional patent application filed by Company for a Joint Improvement or
Company Improvement will satisfy this reporting requirement.

 

(c)          If UM or Company determines that it has received a disclosure from
an inventor which does not relate to a Joint Improvement, and relates only to an
Improvement owned solely by the other party, then the party that received the
disclosure will not file a provisional application, will forward the disclosure
immediately to the other party as confidential information, and will counsel the
disclosing inventor to contact the other party.

 

(d)          Either party, or both, may file a provisional application on an
Improvement that may be a Joint Improvement prior to the parties having
discussed inventorship and ownership issues. If UM or Company determines that it
has received a disclosure involving one or more inventors who is employed by or
affiliated with the other party, or who is employed by both parties, then the
party which received the disclosure will notify the other party immediately that
a disclosure has been made so that the other party may request a disclosure from
its personnel. As soon as a provisional application is filed by UM or Company,
and disclosed to the other party, the parties will confer to determine
inventorship and whether the disclosed improvement is owned by one party or is a
Joint Improvement. The parties will determine (i) which of them will file a
provisional application if no application has been filed; (ii) if two
applications have been filed, which will be withdrawn; or (iii) if one of them
has filed an application which should have been filed by the other, in which
case the filing party will assign the application to the other party.

 

(e)          If there is a dispute between the parties as to ownership of an
improvement, or as to identification of inventors, and/or whether the inventors
were acting as Company Personnel or UM Personnel, the parties will refer the
matter to a mutually agreeable, neutral third party for binding resolution.
Normally the third party will be a partner in a national or regional
intellectual property law firm that does not represent either party as to any
other matter.

 

 8 

 

 

(f)           The parties recognize a common legal interest in the prosecution
of patent rights subject to this Agreement, and the prosecution or defense of
interferences and infringement claims. The Parties have determined that a mutual
defense agreement is not necessary to establish attorney-client privilege with
respect to communications among the Parties and patent counsel engaged by one or
both of them with respect to patent issues in which the Parties have mutual
interest. Notwithstanding the foregoing, the Parties reserve the right to enter
into joint defense agreements, commonality of interest agreements or any other
agreements that are deemed appropriate, and the entry of the Parties into such
agreements shall not be considered an admission that such agreements are
necessary to preserve the confidentiality and privileged nature of
attorney-client communications. Each Party shall assert, and instruct its
counsel to assert, the confidentiality and privileged nature of communications
among the Parties and their counsel as contemplated by this Agreement as well as
prior communications among the Parties and their counsel with regard to matters
that are the subjects of this Agreement, so long as there is mutuality of
interest. Neither Party is obligated by this Agreement to share privileged
material with the other Party. UM and Company do not intend to waive any legal
privilege or other privilege created by law as a result of sharing with each
other the communications between each of them and its patent counsel, whether or
not UM and Company are using the same patent counsel or separate counsel.

 

(g)          For business reasons, UM and Company may be represented by the same
patent counsel, which counsel will be instructed that it represents both parties
so that the attorney client relationship privilege attaches to counsel’s
communications with both parties. In this event, the counsel chosen may not
represent either party as to business negotiations between them, or as to any
dispute between them. If there is a dispute between the parties as to
prosecution of any patent application, either party may require that each party
secure separate legal counsel for any application in dispute, with neither party
being represented as to that application by the counsel originally retained to
prosecute it on behalf of both parties.

 

Article 4. COMPANY RESPONSIBILITIES

 

4.01       Company will use its commercially reasonable efforts to bring one or
more Licensed Products to market in each country in which Patent Rights are
licensed through a diligent program for exploitation of the Patent Rights within
the Licensed Field. Company’s efforts must satisfy the following milestones:

 

(a)[***].

 

(b)[***].

 

(c)[***].

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 9 

 

 

(d)          Company will use commercially reasonable efforts to meet the
following specific diligence milestones:

 

1.[***];

2.[***];

3.[***];

4.[***]; and

5.[***].

6.[***].

7.[***].

 

4.02       Company agrees that any Licensed Products for use or sale in the
United States will be manufactured substantially in the United States in
accordance with the requirements of 35 U.S.C. Section 204 and 37 CFR
401.14(a)(i). in the event Company determines that compliance with this
obligation is commercially impracticable, UM agrees that it will apply for a
waiver of such obligation from the United States Government. In agreements with
Affiliates and Sublicensees, Company will pass through this obligation. Company
will use its best efforts to enforce this obligation and will promptly advise UM
of any known violations, or charges of violations, of this obligation.

 

4.03       The use and disclosure of technical information acquired pursuant to
this Agreement and the exercise of Patent Rights granted by this Agreement are
subject to the export, assets, and financial control regulations of the United
States of America, including, without limitation, restrictions under regulations
of the United States that may be applicable to direct or indirect re-exportation
of such technical information or of equipment, products, or services directly
produced by use of such technical information. Company is responsible for taking
any steps necessary to comply with such regulations.

 

4.04       Company will ensure that “Patent Pending” or the Patent Rights patent
number or both appears on all Licensed Products, their labels or their
packaging.

 

4.05       Company represents that, as of the Effective Date, it and its
Affiliates qualify as a small business concern that meets the size standards set
forth in 13 CFR Part 121 to be eligible for reduced patent fees under 37 C.F.R.
1.27. Company must provide written notification to UM immediately upon Company’s
learning that Company and its Affiliates no longer qualify as a small business
concern or immediately after Company sublicenses any part of the Patent Rights
to an entity that does not qualify as a small business concern.

 

Article 5. CONSIDERATION: PAYMENTS

 

In consideration of the license granted to Company of the Patent Rights listed
in Exhibit A-1 as of the Effective Date:

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 10 

 

 

5.01       (a) Company will pay to UM the following [***] milestone payments for
Licensed Products brought to market by Company, its Affiliates or its
Sublicensees:

 

1.[***]

 

2.[***]

 

3.[***]

 

(b)[***].

 

(c)[***].

 

5.02[***].

 

5.03(a) [***]

 

(b)[***].

 

5.04(a) [***].

 

(b)[***].

 

5.05       For Licensed Products sold in a calendar year by a Sublicensee that
is not an Affiliate, Company will pay to UM:

 

(a)[***];

 

(b)[***];

 

(c)[***];

 

(d)[***].

 

(e)[***].

 

(f)           Non-cash consideration from a Sublicensee may be accepted by
Company or an Affiliate provided that Company notifies UM within 30 days after
such consideration is rendered. If a Sublicensee’s license agreement provides
fair market value in cash or non-cash consideration for the Sublicensee’s use of
Patent Rights and, in addition, provides that Company or an Affiliate will
receive other funds for separate consideration [***]. The fair market value of
non-cash consideration is the greater of the fair market value determined as of
the effective date of the sublicense agreement or the date of transfer of the
non-cash consideration to the Company or Affiliate. Notice required by this
paragraph is in addition to the notice required under Section 3.07.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 11 

 

 

(g)          For any non-cash Sublicense Income paid in securities or other
assets, Company will pay UM the royalty in kind by transferring and delivering
to UM the required percentage of such securities or other assets within sixty
(60) days of Company or Company Affiliate receiving such securities or other
assets; provided, however, that if Company or Company Affiliate cannot transfer
and deliver such securities or other assets within such period without violating
an applicable law, regulation or other legal requirement, or the terms of any
agreement or other arrangement with a Third Party (including the Sublicensee),
then Company or Company Affiliate will transfer and deliver such securities or
other assets to UM on its first opportunity to do so. Any income received by
Company or a Company Affiliate during the period of delay which is allocable to
the securities or other assets due to UM also will be transferred to UM at the
time the securities or other assets are so transferred.

 

(h)          For non-cash Sublicense Income that cannot be quantified and shared
as contemplated by Section 5.05(g), the parties will negotiate in good faith to
arrive at a mutually agreeable solution under which UM will receive the required
percentage of the value received by Company and/or Company Affiliates as
Sublicense Income. Disputes over the required percentage to be shared with UM
that cannot be resolved through the dispute resolution process under Article 18
will be referred to a mutually agreed national accounting firm or other
independent expert for resolution.

 

5.06       (a)            In the event that Company or an Affiliate is required
to license one or more technologies of a Third Party in order to conduct
research and development and to make, have made, use, lease, offer to sell, sell
or import Licensed Products or to practice or otherwise make use of the Patent
Rights, and is required to pay a royalty to one or more Third Parties, Company
or its Affiliate may deduct from royalties due to UM [***]% of the royalty paid
to the Third Party(ies), but in no event may the royalties due to UM be reduced
by more than [***]% as a result of licenses from Third Parties.

 

(b)          In sublicense agreements, Company will not permit Sublicensees that
are not Affiliates to deduct more than [***]% of royalties due to Company as a
result of licenses from Third Parties.

 

5.07       (a)            No multiple fees or royalties are payable because any
Licensed Product, its manufacture, use, sale, or lease is or will be covered by
more than one patent application or patent licensed under this Agreement as part
of Patent Rights.

 

(b)          The aggregate reduction of royalties on Net Sales as a result of
applicability of Sections 5.05, 5.06, and 5.07 will not exceed [***] % of
royalties as calculated with no reduction of royalties on Net Sales as permitted
by these Sections.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 12 

 

 

5.08       (a)            Royalties are payable from the country in which they
are earned and are subject to foreign exchange regulations then prevailing in
the country. Royalty payments must be paid to UM in United States Dollars by
check(s) drawn to the order of UM or by electronic funds transfers to an account
designated by UM. To the extent sales may have been made by Company, its
Affiliates or Sublicensees in a foreign country, those royalties will be
determined first in the currency of the country in which the royalties are
earned, and then converted to their equivalent in United States Dollars. The
buying rates of exchange for converting the currencies involved into the
currency of the United States quoted by the Morgan Guaranty Trust Company of New
York, New York, [***], will be used to determine any such conversion. Company
will bear any loss of exchange or value or pay any expenses incurred in the
transfer or conversion to U.S. dollars.

 

(b)          To the extent that statutes, laws, codes, or government regulations
(including currency exchange regulations) prevent or limit royalty payments to
UM by Company, its Affiliates or its Sublicensees with respect to Net Sales
received in any country, Company will render to UM annual reports of sales of
Licensed Products in such country. All monies due and owing UM as provided in
the annual reports at UM’s option (1) will be deposited promptly by Company, its
Affiliates or its Sublicensees, as the case may be, in a local bank in such
country in an account to be designated by UM in writing, or (2) will be paid
promptly to UM or deposited in its account, as directed in writing by UM in any
other country where the payment or deposit is lawful under the currency
restrictions.

 

5.09       If Company sells Licensed Products to its Affiliates or Sublicensees
for subsequent resale, no royalty will be due on the sales to Affiliates or
Sublicensees, but royalty will be calculated and paid on the resale of the
Licensed Product to a Third Party. If Company sells Licensed Products to a Third
Party in a non-ann’s length transaction, and the Licensed Products are not
subsequently resold, the selling price of the Licensed Products to the Third
Party is deemed to be the selling price that would have been received in an
arm’s length transaction, based on sales of products of similar quantity and
quality on or about the time of such transaction, or, in the absence of such
sales, based upon reasonable pricing practices in Company’s industry.

 

5.10       All payments required by this Article 5 with respect to Net Sales,
milestones, or other consideration received during a calendar year are due on
the date the annual report for that year, as required by Section 9.02, is due to
UM, i.e., the 90th day after the end of the calendar year for which payment is
due. Interest is due on any payments to UM required by any Section of this
Agreement that are more than 30 days late. Also, interest is due on the amount
of any underpayment of royalties or other amounts payable to UM under this
Agreement. The interest rate is the prime rate plus [***] percent simple
interest per annum accruing from the due date.

 

5.11       If Joint Improvements and/or UM Improvements are added to Patent
Rights by amendment of Exhibit A-1, the amendment will specify whether and how
the terms of Sections 5.01 to 5.08 are applied to the Patent Rights. Except as
provided in 3.09(b), there is no presumption that Joint Improvements or UM
Improvements will be licensed upon the terms and conditions originally provided
in those Sections. 

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 13 

 

 

5.12       (a)            UM has received [***], for and in consideration of
this Agreement and without payment of any further consideration by UM.

 

(b)          [***].

 

(c)          [***].

 

(d)          Company acknowledges that UM: [***].

 

(e)          [***].

 

(f)          [***].

 

Article 6. DATA

 

6.01       Company Data is owned by Company. Joint Data is owned jointly by
Company and UM. UM Data is owned by UM.

 

6.02       Nothing herein shall be construed to require Company to disclose or
deliver to UM or any Third Party Company Data related only to a Company
Improvement unless one of the inventors of that Company Improvement is both
Company Personnel and UM Personnel. In such cases, Company will disclose the
Company Improvement to UM as provided below, and will disclose the Company Data
as needed for UM and Company to determine inventorship and ownership of the
improvement.

 

6.03       Nothing herein shall be construed to require either party to disclose
or deliver to the other party any information or communication that is
considered by the disclosing party to be protected by the attorney-client
privilege, or is considered by the disclosing party to be attorney work product,
without the express written consent of the disclosing party, or the execution of
an agreement consistent with Exhibit F.

 

6.04       To the extent permitted by law, UM will keep any and all Company Data
and Company Improvements, howsoever disclosed to or acquired by UM, confidential
in accordance with Article 8, and Company will keep UM Data and Joint Data
confidential in accordance with Article 8 if so requested by UM. Any information
that would identify human research subjects or patients will be maintained
confidentially by UM and Company to the extent permitted by law. Joint Data
which may result from research carried out by UM personnel will be subject to
Section 7.05. Any part of Joint Data which is Company Confidential Information
will be subject to Article 8.

 

6.05       While this Agreement is in effect and Company is pursuing
commercialization efforts, Company will have the right to use UM Data and Joint
Data in and for regulatory filings on behalf of Company or its Affiliates and UM
will have the right to use Joint Data for noncommercial research purposes. If
this Agreement is terminated, UM will have (a) the exclusive right to use and
publish UM Data and (b) the non-exclusive right to use and publish Joint Data,
for noncommercial research purposes, and for regulatory filings related to
Patent Rights, both rights being subject to Section 7.05 and, with respect to
protection of Company Confidential Information, Article 8.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 14 

 

 

Article 7. PATENT PROSECUTION AND PUBLICATIONS

 

7.01       (a)            UM is responsible for filing any patent applications
for the Patent Rights, and UM Improvements. Company is responsible for filing
any patent application for Joint Improvements unless Company and UM agree in
writing that UM will assume such responsibility for any or all of Joint
Improvements. Company is responsible for the filing, prosecution, and
maintenance of patent applications for Company Improvements.

 

(b)          The scope of patent coverage within Patent Rights, UM Improvements,
or Joint Improvements will not be significantly modified by the party
responsible for filing patent applications without prior review of the other
party. UM will not significantly limit the scope of patent coverage within
Patent Rights or UM Improvements without the prior written consent of Company.
Company will not significantly modify or limit the scope of patent coverage
within Joint Improvements without the prior written consent of UM. If approval
is requested by notice in writing, and is neither given nor denied in writing
within 10 business days after the date notice is received, approval will be
deemed given.

 

(c)          With respect to Patent Rights and UM Improvements, UM will invoice
Company for Patent Expenses incurred by UM after the Effective Date with respect
to U.S. patents and patent applications. Company will pay the invoice in full to
UM within 30 days after the date of UM’s invoice. Company’s failure to pay an
invoice on time will result in interest charges in accordance with Section 5.10
as well as loss of input into patenting decisions until such time as Company
pays all outstanding invoices for Patent Expenses and accrued interest.
Additionally, Company’s failure to pay an invoice and accrued interest within 90
days after date of invoice will result in termination of Company’s option rights
under Section 3.09.

 

(d)          Further, with respect to Patent Rights and UM Improvements, and
with respect to the filing and prosecution of foreign patent applications
specified by Company in accordance with Section 7.04, Company will pre-pay or
directly pay charges and fees, including attorneys’ fees, or will reimburse UM
for those charges and fees, at UM’s option.

 

(e)          With respect to Joint Improvements, Company may choose outside
patent counsel subject to UM’s approval, which approval must not be withheld or
delayed unreasonably. If UM has not approved or diasapproved patent counsel
within 10 business days of notice of a request for approval, UM’s approval shall
be deemed given. Fees incurred by Company for patent action on Joint
Improvements are Company’s sole responsibility.

 

(f)           If Company chooses not to file a patent application for a Joint
Improvement, or chooses to abandon an application for a Joint Improvement, it
will give UM 30 days prior notice, and UM may continue prosecution of a patent
application at its own expense if it chooses. If UM chooses not to file, or to
abandon, a patent application as described in this section, then Company’s
license of UM’s interest in the Joint Improvement will terminate as of the date
UM gives notice of its decision.

 

 15 

 

 

(g)          If UM and Company do not agree on actions relating to scope of
patent coverage for any of Patent Rights, UM Improvements or Joint Improvements,
UM may terminate immediately Company’s right to prosecute the patent
application(s) involved, and in such case UM may continue prosecution, using its
own, independent counsel, and at Company’s expense, unless Company notifies UM
that Company chooses to terminate its license of the Patent Rights, UM
Improvements or Joint Improvements involved.

 

(h)          Determination that UM Personnel or Company Personnel are inventors
of an improvement. For purposes of this Agreement, all UM Personnel or Company
Personnel who are considered inventors of an Improvement under United States
patent law will be listed as inventors of that Improvement. Only inventorship
under U.S. law will be considered in determining whether an Improvement is a
Company Improvement, Joint Improvement or UM Improvement. The Parties recognize
that the patent laws of countries where patent applications are filed may follow
rules of inventorship that differ from U.S. patent law.

 

7.02       (a)            UM will invoice Company for Patent Expenses incurred
by UM prior to the Effective Date that have not been reimbursed by Third Parties
and arc identified in Exhibit D, and Company will pay the invoice in full to UM
not later than September 1, 2005.

 

(b)          If Company does not license UM Improvements, Company will have no
obligation under Section 3.09(a) to pay Patent Expenses related to the UM
Improvements or Joint Improvements incurred by UM for patent filing and
prosecution activities occurring more than 60 days after Company’s option is
terminated or expires as provided in Section 3.09. UM will act in good faith to
minimize the Patent Expenses incurred between receipt of notice and the end of
the 60 day period.

 

(c)          If this Agreement is terminated for any reason other than
expiration in accordance with Section 11.01, Company will have no obligation to
pay Patent Expenses related to Patent Rights or UM Improvements incurred by UM
for patent filing and prosecution activities occurring more than 60 days after
termination. UM will act in good faith to minimize the Patent Expenses incurred
between receipt of notice of termination and the end of the 60 day period.

 

7.03       Company and UM will cooperate to limit the Patent Expenses while
making reasonable efforts to have the Patent Rights cover all items of
commercial interest and importance. Company and UM will cooperate to define the
scope and content of U.S. and foreign patent applications to be filed under
Patent Rights. UM is solely responsible for making decisions regarding scope and
content of U.S. and foreign applications to be filed under Patent Rights and UM
Improvements and prosecution of the applications. Company is solely responsible
for making decisions regarding scope and content of U.S. and foreign
applications to be filed under Joint Improvements and prosecution of the
applications. The responsible party will give the other party a reasonable
opportunity to advise the responsible party with respect to their respective
patent applications. The parties will cooperate with each other in the
prosecution, filing, and maintenance of their respective patent applications.
The parties will advise one another promptly as to all material developments
with respect to the applications. Copies of all papers received and filed in
connection with prosecution of applications will be provided promptly to the
other party to enable it to advise the responsible party thereon.

 

 16 

 

 

7.04       (a)            UM has disclosed to Company or Company has disclosed
to UM the patent applications and patents in effect for the Patent Rights listed
in Exhibit A-1. With respect to patent application Serial Numbers [***], or
further patent applications related to invention reports listed in Exhibit B, or
UM Improvements, UM will file patent applications in [***], and additional
countries specified by Company in accordance with this section. Company will
specify in writing to UM the additional foreign countries in which patent
applications are to be filed and prosecuted. Company will specify such
additional countries no later than 60 days before the national phase filing
deadline for the pertinent patent application. UM or Company will cause foreign
filings to be made by patent counsel. If Company gives at least 60 days prior
written notice to UM, Company may elect to discontinue support for Patent
Expenses in any country other than [***]. Company will be responsible for
reasonable Patent Expenses incurred in that 60 day period with respect to the
country or countries where Company is ceasing support. From and after UM’s
receipt of Company’s notice, Company’s exclusive rights in Patent Rights and UM
Rights in Improvements will become non-exclusive with respect to the country or
countries where Company is ceasing support, and Company will execute such
documents as reasonably may be requested by UM to confirm conversion of
Company’s rights.

 

(b)          UM may elect to file and prosecute patent applications, solely at
its own expense, in foreign countries not listed in Section 7.04(a) or not
specified by Company. If UM so elects, Company will have no right to approve
UM’s patent counsel, and no license rights with respect to Patent Rights and UM
Improvements in those countries, and no option rights with respect thereto in
those countries, unless otherwise agreed to by the parties in writing.

 

7.05       In order to safeguard Patent Rights, UM Improvements and Joint
Improvements, UM will request that UM Personnel not disseminate or publish any
results or otherwise publicly disclose the results of research performed by UM
Personnel relating to the Patent Rights within the Licensed Field and subject to
the license(s) granted to Company under this Agreement unless any materials
containing those results are first submitted to UM and, by UM, to Company, for
review, comment, and consideration of appropriate patent action. UM will inform
UM Personnel working with Patent Rights that they are required to submit
materials relating to a planned written publication or other public disclosure
to UM for review at least 90 days prior to the date of the planned submission
for written publication or other disclosure. UM will promptly advise Company of
any proposed publications or public disclosures reported to UM and will furnish
Company a copy of the proposed publication or public disclosure as soon as
submitted to UM. Company will advise UM within 30 days after Company’s receipt
of the materials whether patent applications will be filed in connection with
obtaining or maintaining Patent Rights related to the materials submitted by UM.
UM will advise UM Personnel that they must delay written publication or public
disclosure up to a maximum of 60 days after the date Company receives the
materials to enable UM or Company to file, at Company’s expense, any patent
applications recommended by Company.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 17 

 

 

Article 8. CONFIDENTIALITY

 

8.01       Knowingly or inadvertently, either party may disclose to the other
certain Confidential Information. Disclosures by UM are deemed to refer to
disclosures by any UM Personnel. Disclosures by Company are deemed to refer to
disclosures by Company officers, directors, employees, consultants or agents.
Confidential Information may be disclosed only in accordance with the provisions
of this Article.

 

8.02       Except as hereafter specifically authorized in writing by the
disclosing party, the receiving party will not disclose or use the Confidential
Information for a period of [***] years after the date of receipt of
Confidential Information.

 

8.03       These obligations of non-disclosure and nonuse do not apply to any
Confidential Information which the receiving party can demonstrate by reliable
written evidence:

 

(a)          was generally available to the public at the time of disclosure to
the receiving party; or

 

(b)          was already in the possession of the receiving party at the time of
the disclosure, other than pursuant to a confidential disclosure agreement
between the parties and not due to any unauthorized act by the receiving party;
or

 

(c)          was developed by the receiving party prior to the disclosure; or

 

(d)          the receiving party is required by law to disclose.

 

8.04       These obligations of non-disclosure and nonuse will not continue to
apply to any Confidential Information which the receiving party can demonstrate
by reliable written evidence:

 

(a)          has become generally available to the public other than through a
breach of this Agreement by the receiving party after disclosure;

 

(b)          has been acquired by the receiving party on a nonconfidential basis
from any third party having a lawful right to disclose it to the receiving
party; or

 

(c)          corresponds to information developed by the receiving party
independent of and with no reliance upon the disclosing party’s Confidential
Information.

 

8.05       Each party will use that level of care to prevent the use or
disclosure of the other party’s Confidential Information as it exercises in
protecting its own Confidential Information.

 

8.06       All Confidential Information will be clearly marked as confidential
by the disclosing party and, if not in written or tangible form when disclosed,
will be indicated as confidential upon disclosure and then summarized in writing
and so marked as confidential within 30 days after disclosure to the receiving
party.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 18 

 

 

8.07       Notwithstanding the foregoing, Company, its Affiliates and its
Sublicensees are permitted to disclose and use the Confidential Information to
the extent reasonably necessary to exercise Company’s license or sublicenses
hereunder, or to comply with Federal reporting requirements, provided that any
disclosure is made subject to written confidentiality restrictions consistent
with those accepted by Company in this Agreement.

 

8.08       UM is an educational institution with standards and practices for
protection of Confidential Information that differ from Company’s standards and
practices. By this Agreement UM undertakes reasonable efforts to enforce and
protect to its fullest extent the confidentiality of Company’s Confidential
Information.

 

8.09       The records of UM are subject to the Maryland Access to Public
Records Law (Title 10, Subtitle 6, Part III, State Government Article, Annotated
Code of Maryland). This Agreement and its Exhibits (whether or not made part of
this Agreement) are public records of UM under the Act. Reports to UM, as
provided in Article 9, are public records of UM. Confidential Information of
Company contained in this Agreement (and its Exhibits) and any other
Confidential Information of Company received by UM is not subject to disclosure
in response to a request under the Act if the Confidential Information is
determined to be confidential financial information, confidential commercial
information, or trade secret information as provided in Section 10-617(d) of the
Act. Company asserts that any Confidential Information of Company provided to UM
under this Agreement is confidential financial or commercial information, or
trade secret information, not subject to disclosure under the Act. Unless UM
determines on the advice of counsel that such position is not reasonable, UM
agrees to assert this position in response to any request for public records
applicable to Company’s Confidential Information, and to promptly notify Company
upon receipt of such a request.

 

8.10       Upon termination of this Agreement for any reason other than those
set forth in Section 11.01 or a material breach by UM, Company will return to UM
all material which is Confidential Information of UM, together with all copies
and other forms of reproduction, except that a single archive copy may be kept
in Company’s legal files. Each party agrees that termination of this Agreement
does not alter the [***] year obligation of confidentiality set forth in Section
8.02.

 

8.11       Upon termination of this Agreement for any reason other than those
set forth in Section 11.01 or a material breach by Company, UM will return to
Company all material which is Confidential Information of Company, together with
all copies and other forms of reproduction, except that a single archive copy
may be kept in UM’s legal files. Each party agrees that termination of this
Agreement does not alter the [***] year obligation of confidentiality set forth
in Section 8.02.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 19 

 

 

Article 9. REPORTS AND ACCOUNTING

 

9.01       During the term of this Agreement and for 5 years after its
termination, Company will undergo annual audit by an independent public auditor.
Company will keep, and will request each Affiliate and Sublicensee to keep, for
at least four years after the close of each fiscal year of the organization in
question, business records containing all the particulars that may be necessary
to enable royalties payable to UM to be determined. Furthermore, the Company
will permit Company records to be inspected at any time during regular business
hours, upon reasonable notice, by an independent auditor appointed by UM for
this purpose and acceptable to Company who will report to UM and Alba the amount
of royalty or other compensation payable under this Agreement and the
information used to calculate such royalty or compensation. This audit will be
at UM’s expense unless the audit shows an underpayment in amounts due to UM in
relation to amounts paid to UM by [***]% or more for any annual period (as
defined in Section 9.02) subject to audit, in which case the audit expense will
be borne by Company.

 

9.02       Within 90 days after each December 31, Company will deliver to UM a
true and accurate report, giving particulars of the business conducted by
Company, its Affiliates and its Sublicensees, if any, in the preceding year that
are pertinent to any accounting for royalties, fees, or other payments under
this Agreement. These reports will be certified as correct by an authorized
officer of Company and will include at least the following information for the
reporting period:

 

(a)          number of Licensed Products manufactured and sold by Company and by
each Affiliate and each Sublicensee;

 

(b)          total billings for Licensed Products sold by Company and by each
Affiliate and by each Sublicensee;

 

(c)          accounting for all Licensed Products used or sold;

 

(d)          deductions as provided in Section 2.16;

 

(e)          names and addresses of all Affiliates and Sublicensees of Company;

 

(f)          facts indicating Company’s diligence in accordance with Article 4.

 

9.03       With each report submitted in accordance with Section 9.02, Company
must pay to UM the royalties, fees, or other payments due and payable under this
Agreement for the annual period covered by the report. If no royalties, fees or
other payments are due with the report, Company will so report.

 

9.04       UM is a unit of the government of the State of Maryland. Where
Company, an Affiliate or a Sublicensee is required to report and withhold for
taxation revenues paid to UM as licensor, Company, the Affiliate or the
Sublicensee will assert that UM is exempt from the tax by virtue of its
governmental status. If the Company, Affiliate, or Sublicensee nevertheless is
required to withhold tax, any tax required to be withheld will be paid promptly
by Company or its Affiliates and its Sublicensees for and on behalf of UM to the
appropriate governmental authority, and Company will furnish UM with proof of
payment of the tax together with official or other appropriate evidence issued
by the competent governmental authority sufficient to enable UM to support a
claim for tax credit or refund with respect to any sum so withheld. Any tax
required to be withheld on payments by Company to UM will be an expense of and
be borne solely by UM, and Company’s royalty payment(s) to UM following the
withholding of the tax will be decreased by the amount of such tax withholding.
Company will cooperate with UM in the event UM elects to seek, at its own
expense, administrative or judicial determination of tax exemption.

 





 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 20 

 

 

9.05       During the implementation of the Business Plan described in Section
4.01, and if requested by UM, and subject to Company’s right to fully preserve
confidentiality of attorney work product and all material which is subject to
attorney client privilege, Company will allow UM to inspect, at any time during
regular business hours and upon reasonable notice, all Company correspondence to
and from any pertinent U.S. regulatory agency and any foreign equivalent.

 

9.06       Company will report to UM the following dates within 60 days after
occurrence: [***].

 

Article 10. INFRINGEMENT

 

10.01     UM and Company agree to notify each other promptly of each
infringement or possible infringement of the Patent Rights of which either party
becomes aware.

 

10.02     Company may (a) bring suit in its own name, at its own expense, and on
its own behalf for infringement of presumably valid claims in the Patent Rights
licensed to Company; (b) in any such suit, enjoin infringement and collect for
its use damages, profits, and awards of whatever nature recoverable for such
infringement; and (c) settle any claim or suit for infringement of the Patent
Rights. Company may not compel UM or ISS to initiate or join in any such suit
for patent infringement. Company may request UM or ISS to initiate or join in
any such suit if necessary to avoid dismissal of the suit. If UM or ISS is made
a party to any such suit, Company will reimburse and indemnify UM and ISS for
any costs, expenses, or fees which UM or ISS incurs as a result of its joinder.
In all cases, Company agrees to keep UM reasonably apprised of the status and
progress of any litigation.

 

10.03     If an infringement action or a declaratory judgment action alleging
invalidity or non-infringement of any of the Patent Rights is brought against
Company or raised by way of counterclaim or affirmative defense in an
infringement suit brought by Company under Section 10.02, Company may (a) defend
the suit in its own name, at its own expense, and on its own behalf for
presumably valid claims in the Patent Rights; (b) in any such suit, ultimately
enjoin infringement and collect for its use, damages, profits, and awards of
whatever nature recoverable for such infringement; and (c) settle any claim or
suit for damages or a declaratory judgment involving the Patent Rights,
including the granting of further licenses on sublicenses, provided that Company
does not admit UM’s or ISS’s infringement or concede invalidation of any Patent
Rights, without UM’s or ISS’s prior written consent, respectively. UM consent
will not be unreasonably withheld. Company may not compel UM or ISS to initiate
or join in any such suit. Company may request UM and ISS to initiate or join in
any such suit if necessary to avoid dismissal of the suit. If UM or ISS is made
a party to any such suit, Company will reimburse and indemnify UM or ISS for any
costs, expenses, or fees which it incurs as a result of its joinder. In all
cases, Company agrees to keep UM reasonably apprised of the status and progress
of any litigation.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 21 

 

 

10.04     (a)            Company will not settle any action described in Section
10.02 or 10.03 without first notifying UM. In any action under Sections 10.02 or
10.03, the expenses of Company and UM, including costs, fees, attorney fees, and
disbursements, will be paid by Company.

 

(b)          Up to [***]% of such expenses may be credited against the running
royalties payable to UM under Article 5 under the Patent Rights in the country
in which such suit is filed. If [***]% of such expenses exceed the amount of
running royalties payable by Company in any royalty year, the expenses in excess
may be carried over as a credit on the same basis in succeeding royalty years.
Any recovery of compensatory damages made by Company, through court judgment or
settlement, will be treated as [***]. Any other recovery made by Company,
through court judgment or settlement, [***]. Any remaining recoveries will
[***].

 

10.05     UM will cooperate reasonably with Company in connection with any
action under Sections 10.02 or 10.03. UM agrees to provide prompt access to all
necessary documents and to render reasonable assistance in response to requests
by Company.

 

10.06     UM has a continuing right to intervene in a suit initiated by Company
under Section 10.02 or in a declaratory judgment action involving the Patent
Rights brought against Company under Section 10.03. In either case, if UM
chooses to intervene, UM will be responsible for its litigation expenses and
will be entitled to all recoveries which it obtains for itself as a result of
its intervention.

 

10.07     If Company desires to initiate a suit for patent infringement under
Section 10.02, Company will notify UM in writing within 90 days after giving or
receiving notice of infringement under Section 10.01. If Company fails to notify
UM of its intent to initiate suit within the 90 day period or if Company
notifies UM that it does not intend to initiate suit, UM may initiate suit at
its own expense. In such case, UM is entitled to all recoveries from such
action.

 

10.08     If an infringement action or a declaratory judgment action alleging
invalidity or non-infringement of any of the Patent Rights is brought against
Company or raised by way of counterclaim or affirmative defense in an
infringement suit brought by Company as described in Section 10.02, Company will
notify UM whether Company intends to respond in opposition to such legal action
within 15 days after Company’s receipt of notice of the filing of such action.
If Company fails to notify UM of its intent to respond in opposition to such
legal action within the 15 day period, or if Company notifies UM that it does
not intend to oppose the action, UM may respond to the legal action at UM’s
expense. In such case, UM is entitled to all recoveries from such action.

 

 



 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 22 

 

 

10.09     Company will cooperate reasonably with UM in connection with any
action described in Sections 10.07 or 10.08. Company agrees to provide prompt
access to all necessary documents and to render reasonable assistance in
response to requests by UM.

 

Article 11. TERM AND TERMINATION

 

11.01     Unless sooner terminated in accordance with any of the succeeding
provisions of this Article 11, this Agreement will continue in full force and
effect until abandonment, disallowance, expiration, or invalidation of the last
Patent Right anywhere which is licensed under this Agreement.

 

11.02     Should Company fail to pay UM any sum due and payable under this
Agreement, UM may terminate this Agreement on 90 days written notice, unless
Company pays UM within the 90 day period all delinquent sums together with
interest due and unpaid. Upon expiration of the 90 day period, if Company has
not paid all sums and interest due and payable, the rights, privileges, and
licenses granted under this Agreement terminate.

 

11.03     Prior to the First Commercial Sale of a Licensed Product to a Third
Party, Company is considered diligent with regard to development of a Licensed
Product as long as Company updates and reports progress against the Business
Plan and achieves the milestones described in Section 4.01 and as long as
Company continues to provide the necessary financial and other resources which
are required to maintain progress in accomplishing the Business Plan, as it
relates to Licensed Products, and, conducts or enables others to conduct the
activities required to maintain scheduled progress in accomplishing the Business
Plan, as it relates to Licensed Products.

 

11.04     If UM declares Company not diligent in development or sales of
Licensed Product based upon the criteria set forth in Section 11.03, then UM may
terminate the portion of license or option grants under this Agreement upon 90
days written notice as may be appropriate with regard to the specific Licensed
Field or subfield milestones set forth in Section 4.01(d). The withholding by a
regulatory agency of marketing approval in spite of Company’s diligent effort to
obtain such approval may not be the basis for UM to declare Company not
diligent.

 

11.05     In the event that Company, an Affiliate or a Sublicensee breaches
Sections 3.03, 3.04, 3.05, 9.01, 9.02, 9.03, 10.04(a), 12.01, 15.02, 16.02,
16.03 or 19.02, or fails to make any payment to UM when due as provided by the
terms above in this Agreement (except for Section 7.01(c), UM may terminate this
Agreement upon 90 days written notice to Company. However, if the breach is
corrected within the 90-day period and UM is reimbursed for all damages directly
resulting from the breach, this Agreement will continue in full force and effect
and UM will so notify Company in writing. Failure of Company to pay an invoice
as required in Section 7.01(c) is grounds for immediate termination of this
Agreement by UM if payment is overdue by [***] days or more.

 



 



 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 23 

 

 

11.06     Company may terminate this Agreement at any time by giving UM 90 days
written notice of termination, and upon payment to UM of all payments maturing
through the effective date of the termination.

 

11.07     Expiration or termination of this Agreement does not relieve either
party of any obligation for payment and reporting which arises before expiration
or termination including obligations under Articles 5, 7 (but only for expenses
incurred before termination) and 9. Articles 2, 10, 13, 14, 15, 16, 17, and 18
and Sections 5.12, 6.03, 11.08, 11.09 and 19.11 will survive expiration or
termination. Article 8 and Sections 9.01 and 19.02 will survive expiration or
termination and will expire in accordance with their terms. Other sections of
this Agreement will be effective after expiration or termination where that
intent is clear from the content of those sections.

 

11.08     Upon termination of this entire Agreement pursuant to Section 11.05,
any Sublicensee not in default may seek a license directly from UM to practice
Patent Rights within the licensed field set out in its sublicense and upon the
consideration stated in its sublicense to the extent such consideration has not
previously been paid to Company. UM will permit a Sublicensee not in default to
continue use of Patent Rights for a period of up to 60 days (“the Continuation
Term”) after termination of this Agreement while UM and the Sublicensee
negotiate, such license to be consistent with the terms of this Agreement
subject to appropriate amendments of Article 5 and relevant definitions to
substitute the consideration and field of use provisions from the sublicense.
Should UM and the Sublicensee fail to agree upon an amendment within the
Continuation Term, they will submit the definition and consideration provisions
in dispute between them to commercial arbitration for resolution, and include
the resulting provisions in a license. Prior to the Continuation Term, and in
consideration of the opportunity to enter into a license agreement with UM, a
Sublicensee seeking a license from UM must tender to UM a written agreement to
pay [***].

 

11.09     Upon the expiration or termination of all or part of the license
rights of Company under this Agreement, and at UM’s request, Company will
execute a document acknowledging the license rights that have expired or
terminated.

 

Article 12. ASSIGNABILITY

 

12.01     Company may assign this Agreement to an Affiliate or to a successor to
all or substantially all of Company’s assets or business to which this Agreement
relates. Company may not otherwise assign or transfer this Agreement without the
prior written consent of UM, which will not be unreasonably withheld.

 

12.02     UM may assign this Agreement to a successor-in-interest but UM may not
otherwise assign or transfer this Agreement without the prior written consent of
Company, which will not be unreasonably withheld.

 

Article 13. APPLICABLE LAW; WAIVER

 

13.01     This Agreement is made and construed in accordance with the laws of
the State of Maryland without regard to choice of law issues, except that all
questions concerning the construction or effect of patents will be decided in
accordance with the laws of the country in which the particular patent concerned
has been granted.

 





 



 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 24 

 

 

13.02     Company submits itself to the jurisdiction of the State courts of the
State of Maryland and the Federal court in the Northern District of the State of
Maryland for purposes of any suit relating to this Agreement, and further agrees
that any action against UM relating to this Agreement will be initiated by
Company only in a court of competent jurisdiction in Baltimore City, or
Baltimore County, Maryland.

 

13.03     UM and Company waive their rights to trial by jury as to any
litigation between them relating to this Agreement.

 

Article 14. INTEGRATION AND INTERPRETATION

 

14.01     This Agreement, together with any Exhibits specifically referenced and
attached, embodies the entire understanding between Company and UM. There are no
contracts, understandings, conditions, warranties or representations, oral or
written, express or implied, with reference to the subject matter of this
Agreement that arc not merged in this Agreement.

 

14.02     This Agreement is negotiated as an arm’s-length business transaction.
Draftsmanship will not be taken into account in construing the Agreement.

 

14.03     If any condition or provision in any Article of this Agreement is held
to be invalid or illegal or contrary to public policy by a court of competent
jurisdiction from which there is no appeal, this Agreement will be construed as
though the provision or condition did not appear. The remaining provisions of
this Agreement will continue in full force and effect.

 

Article 15. REPRESENTATIONS AND WARRANTIES

 

15.01     UM hereby represents that to the knowledge of the executing UM
officer, as of the date of execution by the officer, (a) as confirmed by
assignments from UM Personnel who are known to be among the Licensor Inventors,
or by assignment from prior owners of certain Patent Rights, (a) UM has full
right, title, and interest in and to the Patent Rights identified in Exhibit A-1
(subject to any rights of the United States under grants to UM and pursuant to
35 U.S.C. Section 201 et seq. and all implementing regulations), saving only the
invention listed in Patent Rights which is jointly owned by UM and ISS; (b) the
Patent Rights identified in Exhibit A-1 are not the subject matter of any
currently pending claims, actions or litigation involving UM, and UM has not
been informed of any related matters or litigation contemplated either by UM or
any Third Party; and (c) UM is unaware that any person disputes inventorship or
ownership of Patent Rights as described in this Agreement. [***]. UM warrants
that the officer of UM executing this Agreement is authorized to do so on behalf
of UM. UM EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT, AND PATENT VALIDITY, WITH RESPECT TO
PATENT RIGHTS.

 





 



 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 25 

 

 

15.02     Company hereby represents and warrants to UM that: (a) Company has
full legal right, power and authority to execute, deliver and perform its
obligations under this Agreement; (b) the execution, delivery and performance by
Company of this Agreement do not contravene or constitute a default under any
provision of applicable law or of any agreement, judgment, injunction, order,
decree, or other instrument binding upon Company; and (c) the officer of the
Company executing this Agreement has been authorized by the Company’s board of
directors or governing body to execute this Agreement as the act of the Company.

 

Article 16. CLAIMS, INDEMNIFICATION AND INSURANCE

 

16.01     UM and its officers and employees acting within the scope of their
employment by UM are subject to the Maryland Tort Claims Act (“the Act”), Title
12, Subtitle 1, State Government Article, Annotated Code of Maryland, which
permits claims in tort against the State of Maryland under certain circumstances
and subject to limits provided by law. In order to file a claim under the Act, a
claimant must submit a written claim to the Treasurer of the State of Maryland
or a designee of that office within one year after the injury to the person or
property that is the basis of the claim.

 

16.02     Company warrants and represents that it maintains comprehensive
liability insurance coverage for itself, its officers, employees and agents, in
the minimum amounts of $[***] per claim and $[***] aggregate, applicable to
bodily injury and property damage. Prior to the initiation of any human trials
in any geographical location with any products, processes, or protocols
developed either by Company, its Affiliates, or Sublicensees or their officers,
servants, or agents, or by Third Parties acting on behalf of or under
authorization from Company, its Affiliates or Sublicensees, using licensed
Patent Rights, the Company will establish and maintain Product & Clinical Trials
Liability insurance coverage in the amount of $[***] per claim and $[***]
aggregate. Company warrants that its liability insurance will cover
contractually assumed obligation for product liability claims referred to in
Section 16.03, when/if human clinical trials are commenced. UM acknowledges that
Company’s liability insurance will not cover indemnity claims related to patent
infringement referred to in Section 16.03. A certificate evidencing the required
insurance coverage will be delivered to UM: (i) at or before execution of this
Agreement; (ii) each time there is a change in Company’s insurance coverage; and
(iii) each time Company’s insurance coverage is renewed. Company agrees to
require its insurance carrier(s) to notify UM within 15 days prior to
cancellation of Company’s insurance coverage, except in the case of cancellation
for nonpayment of premium, where 10 days advance notice will be provided. If
Company does not secure liability insurance written on an occurrence basis, but
instead secures liability insurance written on a claims-made basis, Company
warrants that it will purchase extending reported coverage or otherwise provide
insurance satisfying its obligations hereunder for a period of not less than
[***] years following termination of this Agreement.

 

16.03     (a)            Company will defend, indemnify, and hold harmless UM,
UM Personnel, UM Affiliates, the University System of Maryland, the State of
Maryland, and their regents, officers, employees, students, and agents (each
individually a “UM Party” and all, collectively “UM Parties”), and ISS, against
any and all claims, costs or liabilities, including attorney’s fees and court
costs at trial and appellate levels, for any loss, damage, personal injury, or
loss of life:

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 26 

 

 

1.          caused by the actions of Company, its Affiliates, or Sublicensees,
or their officers, servants, or agents, or Third Parties acting on behalf of or
under authorization from Company, its Affiliates or Sublicensees, in the
performance of this Agreement;

2.          arising out of use of licensed Patent Rights by Company, its
Affiliates, or Sublicensees or their officers, servants, or agents, or by any
Third Party acting on behalf of or under authorization from Company, its
Affiliates, or Sublicensees; or

3.          arising out of use by a Party of products, processes, or protocols
developed either by Company, its Affiliates, or Sublicensees or their officers,
servants, or agents, or by Third Parties acting on behalf of or under
authorization from Company, its Affiliates or Sublicensees, using licensed
Patent Rights, provided such use was consistent with any instructions, protocols
or supervision provided by Company.

 

(b)          Company’s agreement to defend, indemnify and hold harmless a UM
Party or ISS is conditioned upon:

 

1.          UM or ISS, as the case may be, promptly notifying Company in writing
after it receives notice of a claim, and

2.          the UM Party seeking indemnification, or ISS, fully cooperating with
Company in the defense of the claim.

 

(c)          Company’s agreement to defend, indemnify and hold harmless a UM
Party or ISS will not apply to any claim, cost, or liability attributable to the
negligent act or willful misconduct of the UM Party, ISS, or a Third Party
acting outside the direction or control of Company.

 

16.04       UM and Company further agree that nothing in this Agreement will be
interpreted as:

 

(a)          a denial to either party of any remedy or defense available to it
under the laws of the State of Maryland;

 

(b)          the consent of the State of Maryland or its agents and agencies to
be sued; or

 

(c)          a waiver of sovereign immunity or any other governmental immunity
of the State of Maryland and UM beyond the extent of any waiver provided by law.

 

Article 17. ADVERTISING AND PUBLICITY

 

17.01     Neither party will use the name of the other or any of its employees
or personnel, or any adaptation thereof, in any advertising, promotional, or
sales literature without prior written consent obtained from the other party.
Company may not use the name of ISS in conjunction with the invention owned by
ISS and licensed hereunder without first securing the consent of ISS. Either
party may publicize the fact that the parties have made this Agreement.

 

 27 

 

 

Article 18. DISPUTE RESOLUTION

 

If a dispute between the parties related to this Agreement arises, either party,
by notice to the other party, may have the dispute referred to the parties’
respective officers designated below, or their successors, for attempted
resolution by good faith negotiations within 30 days after the notice is
received. The designated officers are as follows:

 

For Company: Chief Executive Officer For UM: Vice President, Research and
Development

 

In the event the designated officers are not able to resolve the dispute within
this 30 day period, or any agreed extension, they will confer in good faith with
respect to the possibility of resolving the matter through mediation with a
mutually acceptable Third Party or a national mediation organization. The
parties agree that they will participate in any mediation sessions in good faith
in an effort to resolve the dispute in an infoitnal and inexpensive manner. All
expenses of the mediator will be shared equally by the parties. Any applicable
statute of limitations will be tolled during the pendency of a mediation
initiated under this Agreement. Evidence of anything said or any admission made
in the course of any mediation will not be admissible in evidence in any civil
action between the parties. In addition, no document prepared for the purpose
of, or in the course of, or pursuant to, the mediation, or copy thereof, will be
admissible in evidence in any civil action between the parties. However, the
admissibility of evidence will not be limited if all parties who participated in
the mediation consent to disclosure of the evidence.

 

Article 19. MISCELLANEOUS

 

19.01     No license or right is granted by implication or otherwise with
respect to any patent application or patent owned by either party, unless
specifically set forth in this Agreement.

 

19.02     (a)            Company will not knowingly employ or compensate,
directly or indirectly, any person working in the Licensed Field, or involved in
negotiating this Agreement on behalf of UM, while the person is employed by UM
or for [***] thereafter, unless UM provides Company with prior written consent
of the UM President to the employment or compensation by Company, which shall
not be unreasonably withheld. “Compensation” includes but is not limited to:
stock option or stock purchase agreements, consulting agreements, any other form
of agreement executed between a UM employee and Company, and cash payments.
“Employment” includes both uncompensated and compensated service to Company. The
Maryland Public Ethics Law, Title 15, State Government Article, Annotated Code
of Maryland, may apply to a decision by the UM President in regard to such
matter.

 

(b)          [***].

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 28 

 

 

(c)          Company and one of the Licensor Inventors, [***], are considering
business relationships between them which may involve [***] being an officer,
employee, or consultant of Company. As a consequence of the business
relationship created by this Agreement between Company and [***]’s employer, UM,
and as a consequence of the fact that [***] is an employee of the State of
Maryland by virtue of his UM employment, [***]’s relationships with Company
during the term of this Agreement would cause him to be in violation of the
State Public Ethics Law (Title 15, Subtitle 5, State Government Article,
Annotated Code of Maryland), unless an exemption is granted to him by UM. The
same situation would pertain to any other UM Personnel who have responsibilities
relating to Patent Rights or this Agreement who may consider business
relationships with Company. Company agrees that it will not enter into any paid
or unpaid employment or other business relationship with [***] or other UM
Personnel without verifying with the UM Conflict of Interest Officer that to do
so will not cause the UM Personnel in question to be in violation of the State
Public Ethics Law.

 

19.03     If Company conducts clinical trials of a Licensed Product, it will
give full consideration to using UM or the University of Maryland Medical System
Corporation as a site for clinical trials, subject to agreement on terms and
conditions, including compensation, negotiated in good faith.

 

19.04     Neither party is liable for failure or delay in performing any of its
obligations under this Agreement if the failure or delay is required in order to
comply with any governmental regulation, request or order, or necessitated by
other circumstances beyond the reasonable control of the party so failing or
delaying, including but not limited to Acts of God, war (declared or
undeclared), insurrection, fire, flood, accident, labor strikes, work stoppage
or slowdown (whether or not such labor event is within the reasonable control of
the parties), or inability to obtain raw materials, supplies, power or equipment
necessary to enable a party to perform its obligations. Each party will: (a)
promptly notify the other party in writing of an event of force majeure, the
expected duration of the event and its anticipated effect on the ability of the
party to perform its obligations; and (b) make reasonable efforts to remedy the
event of force majeure.

 

19.05     All notices, consents and other communications required or allowed
under this Agreement must be in writing and are effective upon receipt: (a) when
delivered by hand; or (b) when received by the addressee after being mailed by
registered or certified mail (air mail if mailed overseas), return receipt
requested; or (c) when received by the addressee, by delivery service (return
receipt requested), in each case addressed to the party at its address set forth
below (or to another address that a party may later designate by notice to the
other party):

 

If to UM: Director, Technology Commercialization   Office of Research and
Development   University of Maryland, Baltimore   515 West Lombard Street,
Fourth Floor   Baltimore, Maryland 21201-1602

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 29 

 

 

Copy to: University Counsel   University of Maryland, Baltimore   520 West
Lombard Street   East Hall, Second Floor   Baltimore, Maryland 21201-1627     If
to Company: Chief Executive Officer   Alba Therapeutics Corporation   2400
Boston St., Suite 310   Baltimore, MD 21224     Copy to : General Counsel   Alba
Therapeutics Corporation   2400 Boston Street   Suite 302   Baltimore, MD 21224

 

19.06     This Agreement, including Exhibits, may not be amended, nor may any
right or remedy of either party be waived, unless the amendment or waiver is in
writing and signed by a duly authorized representative of each party.

 

19.07     A failure or delay by a party in exercising any of its rights or
remedies under this Agreement does not constitute a waiver of the rights or
remedies, nor does any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies of the parties provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.

 

19.08     UM and Company are not (and nothing in this Agreement may be construed
to constitute them as) partners, joint venturers, agents, representatives or
employees of the other, nor is there any status or relationship between them
other than that of independent contractors. Neither party has any responsibility
nor liability for the actions of the other party except as specifically provided
in this Agreement. Neither party has any right or authority to bind or obligate
the other party in any manner or make any representation or warranty on behalf
of the other party.

 

19.09     Unless otherwise provided, all costs and expenses incurred in
connection with this Agreement will be paid by the party which incurs the cost
or expense, and the other party has no liability for such cost or expense.

 

19.10     This Agreement is not intended to create, and does not create,
enforceable legal rights as a third party beneficiary or through any other legal
theory on the part of any University Personnel or any other person except as
otherwise provided by Section 16.03.

 

19.11     This Agreement is signed in duplicate originals. The headings used in
this Agreement are for convenience of reference only and do not affect the
meaning or construction of this Agreement.

 

 30 

 

 

[remainder of page intentionally blank]

[signatures on following page]

 

 31 

 

 

The parties have caused this Agreement to be executed by their duly authorized
representatives on the dates indicated below.

 

  UNIVERSITY OF MARYLAND,   BALTIMORE       BY: /s/ David J. Ramsay   WITNESS:
/s/ Dorothy C. Trueheart       David J. Ramsay, D.M., D.Phil.       President  
    Date:   10/5/2005       Date: 10/5/2005       ALBA THERAPEUTICS CORPORATION
      BY: /s/ Blake M. Paterson       WITNESS:  /s/ [illegible]       Blake M.
Paterson, MD       Corporate Secretary       President       Date:   14 Oct 2005
    Date: 10/14/05

 

 32 

 

 

9/12/2005

 

EXHIBIT A-1: PATENT RIGHTS

 

[***]

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 33 

 

 

EXHIBIT A-2: ROYALTY RATES

 

[***]

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 34 

 

 

EXHIBIT B: INVENTION REPORTS

 

[***]

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 35 

 

 

EXHIBIT C: SAMPLE MATERIAL TRANSFER AGREEMENT

 

See attached file MTA070704

 

 36 

 

 

EXHIBIT C

 

MATERIAL TRANSFER AGREEMENT FOR ZOT AND ZONULIN,

SUBJECT TO LICENSE AGREEMENT WITH

ALBA THERAPEUTICS CORPORATION

 

This MATERIAL TRANSFER AGREEMENT (this “Agreement”) dated as of ___________,
_____ (the “Effective Date”), is entered into by and between the University of
Maryland, Baltimore, a constituent institution of the University System of
Maryland, which is a public corporation and an instrumentality of the State of
Maryland, located at 520 West Lombard Street, Baltimore Maryland 21201
(“PROVIDER”), and ________________________________, a ________ institution
located at ______________, (“RECIPIENT”), on behalf of (“RECIPIENT SCIENTIST”).

 

The parties agree as follows:

 

1.The terms “PROVIDER”, “RECIPIENT”, and “RECIPIENT SCIENTIST” have the meanings
indicated above. Other terms used in this Agreement are defined as follows:

 

1.1.AGONISTS/ANTAGONISTS: Agonists or antagonists to a receptor protein created
through the use of the MATERIAL by RECIPIENT that are not PROGENY, MODIFICATIONS
or UNMODIFIED DERIVATIVES.

 

1.2.COMMERCIAL PURPOSES: The sale, lease, license, or other transfer of the
MATERIAL, MODIFICATIONS, or AGONISTS/ANTAGONISTS to a for-profit organization.
COMMERCIAL PURPOSES includes uses of the MATERIAL, MODIFICATIONS or
AGONISTS/ANTAGONISTS by any organization, including RECIPIENT, to perform
contract research, to screen compound libraries, to produce or manufacture
products for general sale, or to conduct research activities that result in any
sale, lease, license, or transfer of the MATERIAL, MODIFICATIONS or
AGONISTS/ANTAGONISTS to a for-profit organization. However, industrially
sponsored academic research will not be considered a use of the MATERIAL,
MODIFICATIONS or AGONISTS/ANTAGONISTS for COMMERCIAL PURPOSES per se, unless any
of the above conditions of this definition are met.

 

1.3.LICENSEE: Alba Therapeutics Corporation, which has licensed from PROVIDER
certain specific and exclusive rights to use the MATERIAL for COMMERCIAL
PURPOSES.

 

1.4.MATERIAL: PROVIDER’s ORIGINAL MATERIAL, PROGENY, and UNMODIFIED DERIVATIVES
and its associated confidential and proprietary data and information.

 

1.5.MODIFICATIONS: Substances created by RECIPIENT which contain or incorporate
the MATERIAL.

 

 37 

 

 

1.6.NONPROFIT ORGANIZATION(S): A university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute. As used herein, the term also includes government
agencies.

 

1.7.ORIGINAL MATERIAL: Zot, Zonulin: “Zonula Occludens Toxin” otherwise known as
Zot, Zonulin, covered under various US & foreign patents.

 

1.8.PROGENY: Unmodified descendant from the MATERIAL, such as virus from virus,
cell from cell, or organism from organism.

 

1.9.PROVIDER SCIENTIST: [***], an employee of PROVIDER, or scientists working
under his direct supervision.

 

1.10.UNMODIFIED DERIVATIVES: Substances created by RECIPIENT which constitute an
unmodified or modified functional sub-unit or product expressed by the ORIGINAL
MATERIAL. Some examples include: subclones of unmodified or modified cell lines,
purified or fractionated sub-sets of the ORIGINAL MATERIAL, proteins expressed
by DNA/RNA supplied by PROVIDER, or “-monoclonal antibodies secreted by a
hybridomas cell line.

 

2.PROVIDER shall provide RECIPIENT with the MATERIAL on the terms and conditions
of this Agreement.

 

3.PROVIDER retains all right and title in the MATERIAL and MODIFICATIONS.
RECIPIENT shall use the MATERIAL and MODIFICATIONS solely for the following,
non-commercial, research purposes:
                                                                                                                                                                                                                          .
RECIPIENT UNDERSTANDS THAT THE MATERIAL IS PROVIDED SOLELY FOR NON-HUMAN
RESEARCH PURPOSES, HAS NOT BEEN APPROVED FOR USE WITH HUMAN SUBJECTS INCLUDING
FOR DIAGNOSTIC PURPOSES, AND CANNOT AND WILL NOT BE ADMINISTERED TO HUMAN
SUBJECTS.

 

4.MATERIAL is to be used only at the RECIPIENT organization and only in the
RECIPIENT SCIENTIST’s laboratory under the direction of the RECIPIENT SCIENTIST
or others working under his/her direct supervision. MATERIAL will not be
transferred to anyone else within the RECIPIENT organization without the prior
written consent of the PROVIDER. RECIPIENT shall limit transfer and disclosure
of the MATERIAL only as reasonably necessary for completion of the research
described above, which may include, without limitation of the forgoing, transfer
and disclosure to RECIPIENT’s directors, officers, employees, consultants and
legal advisors.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 38 

 

 

5.RECIPIENT and RECIPIENT SCIENTIST agree to refer to PROVIDER any request for
MATERIAL from any person or entity other than those persons who are working
under the RECIPIENT SCIENTIST’s direct supervision and persons described in the
last sentence of paragraph 4 above.

 

6.RECIPIENT agrees that MATERIAL, MODIFICATIONS, and AGONISTS/ANTAGONISTS will
be transferred to anyone else other than RECIPIENT’S SCIENTIST and permitted
persons within RECIPIENT organization only under a material transfer agreement
between PROVIDER and RECIPIENT organization with terms at least as restrictive
as the terms of this Agreement.

 

7.RECIPIENT agrees that MATERIAL, MODIFICATIONS, and AGONISTS/ANTAGONISTS are
subject to certain rights of LICENSEE.

 

8.To the extent supplies of MATERIAL are available, PROVIDER or PROVIDER
SCIENTIST will make MATERIAL available, under a separate implementing letter to
this Agreement or other agreement having terms consistent with the terms of this
Agreement, only to other scientists at NONPROFIT ORGANIZATION(S) who wish to
replicate RECIPIENT SCIENTIST’s research; provided that such other scientists
reimburse PROVIDER for any costs relating to the preparation and distribution of
MATERIAL.

 

9.(a) RECIPIENT will have the right, without restriction, to distribute
substances created by RECIPIENT through the use of MATERIAL only if such
substances are not PROGENY, UNMODIFIED DERIVATIVES, MODIFICATIONS, or
AGONISTS/ANTAGONISTS.

 

(b) Upon notice to PROVIDER and under the Uniform Biological Material Transfer
Agreement published in the Federal Register on March 8, 1995 (or an agreement at
least as protective of PROVIDER’s and LICENSEE’s rights), RECIPIENT may
distribute MODIFICATIONS and AGONISTS/ANTAGONISTS to non-profit or governmental
organizations for non-commercial research purposes only.

 

10.RECIPIENT acknowledges that MATERIAL is the subject of patents and patent
applications, and significant rights granted to LICENSEE. Except as expressly
provided in this Agreement, no express or implied licenses or other rights are
provided to RECIPIENT under any patents, patent applications, trade secrets or
other intellectual property rights of PROVIDER, including with respect to
PROGENY, MODIFICATIONS, UNMODIFIED DERIVATIVES or AGONISTS/ANTAGONISTS, or other
modified forms of the MATERIAL. In particular, but without limiting the
foregoing, no express or implied licenses or other rights are provided to use
MATERIAL, MODIFICATIONS, AGONISTS/ANTAGONISTS or any related patents of
PROVIDER, including patents covering the composition of matter, methods of
manufacture or use of any of the foregoing, for any COMMERCIAL PURPOSES. This
agreement shall not be construed to grant any license or other grants to
RECIPIENT in the MATERIAL or MODIFICATIONS or AGONISTS/ANTAGONISTS, or under any
patent rights or other intellectual property rights of PROVIDER or LICENSEE.

 

 39 

 

 

11.RECIPIENT is free to file patent application(s) claiming inventions made by
RECIPIENT through the use of provided MATERIAL but agrees to notify PROVIDER
thirty (30) days prior to filing a patent application claiming MODIFICATIONS, or
AGONISTS/ANTAGONISTS or method(s) of manufacture or use(s) of provided MATERIAL.

 

12.This Agreement will terminate upon the earliest of the following: (1) one (1)
year from the Effective Date; (2) one (1) year from the actual receipt of the
MATERIAL; (3) when MATERIAL becomes generally available from third parties, such
as through reagent banks or from public repositories; (4) upon completion of
RECIPIENT’s current research with MATERIAL; or (5) upon thirty (30) days written
notice of termination by either party. Upon the request of PROVIDER, RECIPIENT
shall either promptly destroy or return to PROVIDER all remaining MATERIAL.

 

13.Termination of this Agreement under Section 12 above will have the following
consequences:

(a)          if termination should occur under Section 12(3) above, RECIPIENT
will be bound to PROVIDER by the least restrictive terms applicable to MATERIAL
obtained from the-then-available sources; and

(b)          if termination should occur under Section 12(4) above, RECIPIENT
will discontinue its use of MATERIAL and will, upon direction of PROVIDER,
return or destroy any remaining MATERIAL. RECIPIENT, at is discretion, will also
either destroy MODIFICATIONS or remain bound by the terms of this Agreement as
they apply to MODIFICATIONS; and

(c)          if PROVIDER terminates this Agreement under Section 12(5) above,
other than for breach of this Agreement or with cause such as an imminent health
risk or patent infringement by RECIPIENT and/or RECIPIENT SCIENTIST, PROVIDER
may defer the effective date of termination for a period of up to one (1) year,
upon’ request from RECIPIENT, (“Deferred Date of Termination”) to provide
RECIPIENT an opportunity to complete research in progress, e.g., on-going
experiments. Upon the effective date of termination, or if granted by PROVIDER,
the Deferred Date of Termination, RECIPIENT will discontinue its use of MATERIAL
and will, upon direction of PROVIDER, return or destroy any remaining MATERIAL.
RECIPIENT, at its discretion, also will destroy MODIFICATIONS and
AGONISTS/ANTAGONISTS or remain bound by the terms of this Agreement as they
apply to MODIFICATIONS and AGONISTS/ANTAGONISTS.

 

14.RECIPIENT hereby acknowledges that the MATERIAL is experimental in nature,
may have hazardous properties, and is provided “AS IS.” PROVIDER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE MATERIAL
OR THE USE THEREOF. PROVIDER DISCLAIMS ALL LMPLIED WARRANTIES, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT.

 

15.RECIPIENT shall comply in all material respects with all laws and
governmental rules, regulations and guidelines which are applicable to the
MATERIAL or the use thereof, including biosafety procedures, and with any safety
precautions accompanying the MATERIALS.

 

 40 

 

 

16.RECIPIENT assumes all liability for damages that may arise from its use,
storage or disposal of the MATERIAL. PROVIDER will not be liable to RECIPIENT
for any loss, claim or demand made by RECIPIENT, or made against RECIPIENT by
any other party, due to or arising from the use of the MATERIAL by RECIPIENT,
except to the extent provided by Maryland law with respect to a tort claim
asserted by RECIPIENT against PROVIDER.

 

17.This Agreement represents the entire agreement between the parties regarding
the subject matter hereof and shall supersede all previous communications,
representations, understandings and agreements, whether oral or written, by or
between the parties with respect to the subject matter hereof.

 

18.No change, modification, extension, termination or waiver of this Agreement,
or any of the provisions herein contained, shall be valid unless made in writing
and signed by duly authorized representatives of the parties.

 

19.All necessary and relevant Paragraphs will survive termination of this
Agreement for any reason whatsoever where it is clear from the content of those
Sections that they are intended to survive, including without limitation,
Sections, 1, 6, 13, 14, 15 and 21.

 

20.MATERIAL will be provided following payment to PROVIDER of a processing fee
of                                               .

 

21.This Agreement may not be interpreted to prevent or to delay publication of
research findings resulting from the use. of MATERIAL, MODIFICATIONS or
AGONISTS/ANTAGONISTS. RECIPIENT SCIENTIST agrees to provide appropriate
acknowledgment of the source of MATERIAL in all publications.

 

22.RECIPIENT will provide to PROVIDER written progress reports of all data
generated from the research in which MATERIAL is used, and a final written
report regarding the research results within sixty days (60) of completion of
RECIPIENT’s research with the MATERIAL.

 

 41 

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date.

 

  UNIVERSITY OF MARYLAND, BALTIMORE       By:         Title:         
[RECIPIENT]       By:         Title:   

 

 42 

 

 

EXHIBIT A

 

MATERIALS

 

[TO BE COMPLETED]

 

 43 

 

 

EXHIBIT D: PATENT EXPENSES INCURRED PRIOR TO THE EFFECTIVE DATE

 

[***]

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 44 

 

 

EXHIBIT E

 

[***]

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 45 

 

 

FIRST AMENDMENT

 

to

 

RESTATED

 

MASTER LICENSE AGREEMENT

 

effective July 1, 2005

between

UNIVERSITY OF MARYLAND, BALTIMORE

and

ALBA THERAPEUTICS CORPORATION

 

This First Amendment (“Amendment”) to Restated Master License Agreement
(“Agreement”) effective July 1, 2005, is made by and between the University of
Maryland, Baltimore (“UM”), a constituent institution of the University System
of Maryland, a public corporation and an instrumentality of the State of
Maryland, having an address at 520 West Lombard Street, East Hall, Room 200,
Baltimore, Maryland 21201, and Alba Therapeutics Corporation, a corporation of
Delaware, with its principal place of business at 2400 Boston St., Suite 310,
Baltimore, MD 21224 (“Company”).

 

For [***] and other valuable consideration, receipt of which is acknowledged,
the parties agree as follows:

 

1.           This Amendment is effective December 1, 2005.

 

2.           Section 3.01 of the Agreement is deleted in its entirety and
replaced with the following provision:

 

“3.01 Subject to rights of the United States under grants to UM and pursuant to
35 U.S.C. Section 201 et seq. and all implementing regulations, and subject to
Section 3.02, UM grants to Company, and Company accepts, an exclusive worldwide
license under Patent Rights to conduct research and development and to make,
have made, use, lease, offer to sell, sell and import the Licensed Products
within the Licensed Field as defined in Section 2.12 above, for the term of this
Agreement. This license includes the right to grant sublicenses consistent with
this Agreement.”

 

3.           Section 3.09(a) of the Agreement is deleted in its entirety and
replaced with the following provision:

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 46 

 

 

“3.09       (a)          Subject to rights of other parties sponsoring research
at UM, Company has an exclusive option to enter into an exclusive license
agreement with UM for UM Rights in Improvements, within the Licensed Field, so
long as (i) this Agreement is in effect, (ii) Company files, prosecutes, and
maintains patent applications and issued patents for Patent Rights and UM Rights
in Improvements and pays Patent Expenses for Patent Rights and UM Rights in
Improvements to the extent required by this Agreement, and (iii) Company has not
notified UM that Company declines to exercise its option. During the term of
this option, UM Rights in Improvements will be subject to the same patent
prosecution and maintenance terms and conditions applicable to Patent Rights
under Article 7 of this Agreement.”

 

4.           Section 3.11(a) of the Agreement is deleted in its entirety and
replaced with the following provision:

 

“3.11       (a)          UM will report promptly to Company in writing each UM
Improvement and each Joint Improvement disclosed to UM. Company will report
promptly to UM in writing each UM Improvement and each Joint Improvement
disclosed to Company. This reporting requirement is triggered by determination
by the receiving party that a disclosed invention concerns a UM Improvement or
Joint Improvement. A copy of a provisional patent application filed by UM for
the UM Improvement or Joint Improvement will satisfy this reporting requirement.
IF UM does not file a patent application, Company will do so upon UM’s request.
Promptly after filing of any patent application related to Patent Rights, UM
Improvements or Joint Improvements, UM and Company will confer in good faith to
determine inventorship of the intellectual property described in the patent
application.”

 

5.           Article 4 of the Agreement is amended by the addition of the
following Section 4.06:

 

4.06       Company will file, prosecute and maintain any patent applications and
issued patents related to Patent Rights, UM Improvements and Joint Improvements
pursuant to the terms and conditions of Section 7 of this Agreement.

 

6.           Article 7 of the Agreement is deleted in its entirety and replaced
with the following Article 7:

 

“ARTICLE 7. PATENT PROSECUTION AND PUBLICATIONS

 

7.01       (a)          UM is responsible for filing and prosecuting patent
applications for the Patent Rights and UM Improvements through November 30,
2005; Company is responsible for filing any patent applications for the Patent
Rights and UM Improvements on and after December 1, 2005, subject to UM’s
continuing ability to file provisional applications on UM Improvements and to
withdraw from Company the responsibility to file and prosecute applications
relating to UM Improvements (see 7.01(g)). Company is responsible for filing and
prosecuting any patent applications for Joint Improvements unless Company and UM
agree in writing that UM will assume such responsibility for any or all of Joint
Improvements. Company is responsible for the filing, prosecution, and
maintenance of patent applications for Company Improvements.

 

 47 

 

 

(b)          The scope of patent coverage within Patent Rights, UM Improvements,
or Joint Improvements will not be significantly modified or limited, and the
identification of inventors will not be modified, by the party responsible for
filing patent applications without prior approval of the other party. If
approval is requested by notice in writing, and is neither given nor denied in
writing within 10 business days after the date notice is received, approval will
be deemed given.

 

(c)          UM will invoice Company for Patent Expenses incurred by UM. Company
will pay the invoice in full to UM within 30 days after the date of UM’s
invoice. Company’s failure to pay an invoice on time will result in interest
charges in accordance with Section 5.10 as well as loss of input into patenting
decisions until such time as Company pays all outstanding invoices for Patent
Expenses and accrued interest. Additionally, Company’s failure to pay an invoice
and accrued interest within 90 days after date of invoice will result in
termination of Company’s option rights under Section 3.09. Fees incurred by
Company for patent action are Company’s responsibility.

 

(d)          Further, with respect to Patent Rights and UM Improvements, and
with respect to the filing and prosecution of foreign patent applications
specified by Company or filed by Company in accordance with Section 7.04,
Company will pre-pay or directly pay charges and fees, including attorneys’
fees, or will reimburse UM for those charges and fees, at UM’s option, if such
charges and fees were incurred prior to December 1, 2005, result from
instructions given by UM prior to December 1, 2005, or otherwise were incurred
by UM as a result of agreement with Company or pursuant to the terms of this
Agreement.

 

(e)          Company will choose outside patent counsel subject to UM’s
approval, which approval must not be withheld or delayed unreasonably. If UM has
not approved or disapproved patent counsel within 10 business days of notice of
a request for approval, UM’s approval shall be deemed given. Fees incurred by
Company for patent action are Company’s sole responsibility.

 

(f)          If Company chooses not to file a patent application for a Patent
Rights, a UM Improvement or a Joint Improvement, or chooses to abandon a patent
application or an issued patent for any or all of Patent Rights, a UM
Improvement or a Joint Improvement, it will give UM 30 days prior notice, and UM
may file, prosecute or maintain the patent application or issued patent at its
own expense if it chooses. Company will act in good faith to maintain and meet
all deadlines occurring during the 30 day period. Company’s license of the
Patent Rights or UM’s interest in the UM Improvement or Joint Improvement will
terminate as of the date Company gives notice of its decision.

 

 48 

 

 

(g)          If UM and Company do not agree on actions relating to scope of
patent coverage for any of Patent Rights, UM Improvements or Joint Improvements,
then UM may terminate immediately Company’s right to prosecute the patent
application(s) involved, and in such case UM may continue prosecution, using its
own, independent counsel. Patent Expenses incurred under this paragraph for the
patent application or issued patent involved shall be paid by Company unless
Company notifies UM that Company chooses to terminate its license of the Patent
Rights, UM Improvements or Joint Improvements involved.

 

(h)          For purposes of this Agreement, all UM Personnel or Company
Personnel who are considered inventors of an Improvement under United States
patent law will be listed as inventors of that Improvement. Only inventorship
under U.S. law will be considered in determining whether an Improvement is a
Company Improvement, Joint Improvement or UM Improvement. The Parties recognize
that the patent laws of countries where patent applications are filed may follow
rules of inventorship that differ from U.S. patent law. If the parties do not
agree as to inventorship, the matter will be submitted to patent counsel
acceptable to both parties for binding resolution. The party prosecuting the
application in question will designate counsel to advise the parties. The other
party may reject this designation by notice given within 10 days after receipt
of the proposal. This notice will include two proposed alternative counsel. The
first party will choose one of the two, and the parties will use that counsel.
Costs associated with evaluation of inventorship will be divided equally between
the parties.

 

7.02      (a)          If Company does not license UM Improvements or UM’s
Interest in Joint Improvements, then Company will have no obligation under
Section 7.01 to file or prosecute a patent application for the UM Improvements
or Joint Improvements, or under Section 3.09(a) to pay Patent Expenses related
to the UM Improvements or Joint Improvements incurred by UM for patent filing
and prosecution activities occurring more than 60 days after Company’s option is
terminated or expires as provided in Section 3.09. UM will act in good faith to
minimize the Patent Expenses incurred between receipt of notice and the end of
the 60 day period. If Company is responsible for prosecution or maintenance of
the patent applications for UM Improvements or Joint Improvements involved, then
Company will act in good faith to maintain the patent applications and meet all
deadlines occurring during the 60-day period.

 

(b)          If this Agreement is terminated for any reason other than
expiration in accordance with Section 11.01, Company will have no obligation to
pay Patent Expenses related to Patent Rights or UM Improvements incurred by UM
for patent filing and prosecution activities occurring more than 60 days after
termination, and no obligation to pursue patent applications related to Patent
Rights or UM Improvements and pay related Patent Expenses for more than 60 days
after termination. UM will act in good faith to minimize the Patent Expenses it
incurs between receipt of notice of termination and the end of the 60 day
period.

 

7.03      Company and UM will cooperate to limit the Patent Expenses while
making reasonable efforts to have the Patent Rights cover all items of
commercial interest and importance. Company and UM will cooperate to define the
scope and content of U.S. and foreign patent applications to be filed under
Patent Rights, UM Improvements and Joint Improvements. Company will give UM
reasonable opportunity to advise Company and patent counsel with respect to
patent applications prosecuted by Company pursuant to this Agreement. The
parties will cooperate with each other in the prosecution, filing, and
maintenance of their respective patent applications covering Patent Rights.
Company will advise UM promptly as to all material developments with respect to
the applications. Copies of all papers received and filed by Company in
connection with prosecution of applications will be provided promptly to UM to
enable it to advise Company thereon.

 

 49 

 

 

7.04        (a)          UM has disclosed to Company or Company has disclosed to
UM the patent applications and patents in effect for the Patent Rights listed in
Exhibit A-1. With respect to patent application Serial Numbers [***], or further
patent applications related to invention reports listed in Exhibit B, or UM
Improvements, Company will file patent applications in [***], and additional
countries chosen by Company. If Company gives at least 60 days prior written
notice to UM, Company may elect to discontinue patent prosecution and support
for Patent Expenses in any country other than [***]. Company will be responsible
for Patent Expenses incurred in that 60 day period with respect to the country
or countries where Company is ceasing support. From and after UM’s receipt of
Company’s notice, Company’s exclusive rights in Patent Rights and UM Rights in
Improvements will become non-exclusive with respect to the country or countries
where Company is ceasing support, and Company will execute such documents as
reasonably may be requested by UM to confirm conversion of Company’s rights.

 

(b)          UM may elect to file and prosecute patent applications, solely at
its own expense, in foreign countries not listed in Section 7.04(a) or not
chosen by Company. If UM so elects, Company will have no right to approve UM’s
patent counsel, no license rights with respect to Patent Rights and UM
Improvements in those countries, and no option rights with respect thereto in
those countries, unless otherwise agreed to by the parties in writing.

 

7.05      In order to preserve the ability to secure patents or equivalent
foreign protection for Patent Rights, UM Improvements and Joint Improvements, UM
will request that UM Personnel not disseminate or publish any results or
otherwise publicly disclose the results of research performed by UM Personnel
relating to the Patent Rights within the Licensed Field and subject to the
license(s) granted to Company under this Agreement unless any materials
containing those results are first submitted to UM and, by UM, to Company, for
review, comment, and consideration of appropriate patent action. UM will inform
UM Personnel working with Patent Rights that they are required to submit
materials relating to a planned written publication or other public disclosure
to UM for review at least 90 days prior to the date of the planned submission
for written publication or other disclosure. UM will promptly advise Company of
any proposed publications or public disclosures reported to UM and will furnish
Company a copy of the proposed publication or public disclosure as soon as
submitted to UM. Company will advise UM within 30 days after Company’s receipt
of the materials whether patent applications will be filed by Company in
connection with obtaining or maintaining Patent Rights related to the materials
submitted by UM. UM will advise UM Personnel that they must delay written
publication or public disclosure up to a maximum of 60 days after the date
Company receives the materials to enable Company to file, at Company’s expense,
any patent applications Company chooses to file.”

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 50 

 

 

7.           The parties have caused this Amendment to be executed by their duly
authorized officers on the dates indicated below.

 

UNIVERSITY OF MARYLAND,     BALTIMORE           BY:   /s/ David J. Ramsay  
WITNESS  /s/ Dorothy C. Trueheart     David J. Ramsay, D.M., D.Phil.        
President           Date: 12/9/05   Date:  12/9/05             ALBA THERAPEUTICS
CORPORATION           BY:   /s/ Blake M. Paterson   WITNESS  /s/ [illegible]    
Blake M. Paterson, MD       Corporate Secretary     President and CEO          
Date:   12/1/2005   Date:  12/1/05

 

 51 

 

 

SECOND AMENDMENT

to

RESTATED

MASTER LICENSE AGREEMENT

 

effective July 1, 2005

between

UNIVERSITY OF MARYLAND, BALTIMORE

and

ALBA THERAPEUTICS CORPORATION

 

This Second Amendment (“Second Amendment”) to the Restated Master License
Agreement effective July 1, 2005, is made by and between the University of
Maryland, Baltimore, a constituent institution of the University System of
Maryland, a public corporation and an instrumentality of the State of Maryland,
having an address at 520 West Lombard Street, East Hall, Room 200, Baltimore,
Maryland 21201 (“UM”), and Alba Therapeutics Corporation, a Delaware
corporation, with its principal place of business at 800 West Baltimore St.,
Suite 400, Baltimore, MD 21201 (“Company”).

 

RECITALS

 

A.UM and Company are parties to the Agreement, as amended by the First Amendment
to Restated Master License Agreement effective December 1, 2005. The Agreement,
as amended by the First Amendment, is referred to as “the Agreement” in these
Recitals.

 

B.UM has disclosed to Company [***] inventions that are “UM Improvements” under
the Agreement, and Company has exercised its option, under the Agreement, to
license the inventions. The [***] UM Improvements are: [***].

 

C.The Parties have agreed to amend the Agreement to include the UM Improvements
identified in the preceding paragraph as licensed Patent Rights, and to state
the consideration due UM for this change in the Agreement.

 

D.The Parties have recognized that it is necessary and appropriate to confirm
license to Company, under the Agreement, of UM’s joint undivided interest in
U.S. Patent Appln. [***].

 

E.UM has disclosed to Company certain Invention Reports that are not reflected
in Exhibit B to the Agreement, and the parties have agreed to add those
Invention Reports to Exhibit B, acknowledging that the patent applications and
patents based on those Invention Reports will be Patent Rights as defined in the
Agreement.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 52 

 

 

NOW, THEREFORE, in consideration of the mutual promises set forth in the
Agreement, and in this Second Amendment, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

Amendments

 

1.           This Second Amendment is effective February 15, 2007. On and after
that date, the term “Agreement” as used in the Restated Master License Agreement
or either amendment of it shall mean the Restated Master Licensed Agreement as
amended by both the First Amendment and this Second Amendment.

 

2.           Exhibit A-1 is amended by addition of the following descriptions of
Patent Rights:

 

[***]

 

3.           Exhibit B of the Agreement is deleted in its entirety and replaced
with the attached list of invention reports captioned “Exhibit B — Amended
2/15/2007”.

 

4.           Section 4.01(d)5. is deleted in its entirety and replaced with the
following Section 4.01(d)5.:

 

[***]

 

5.           Section 5.01(a) is amended by the addition of the following
language as a new paragraph 4:

 

[***]

 

6.           Section 5.12 is amended by the addition of the following language
as a new subsection 5.12(g):

 

“(g) For and in consideration of (i) the grant of license to the UM Improvements
identified in paragraph 2 of the Second Amendment of this Agreement, and added
to Exhibit A-1, and (ii) the commitment of UMB to license under the Agreement,
for no additional consideration, Patent Rights based upon UM Improvements
identified in paragraph 3 of the Second Amendment, Company will pay to UM [***].
This payment is due no later that [***].”

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 53 

 

 

7.           In Section 19.05, the notice addresses are deleted in their
entirety and replaced with the following addresses:

 

If to UM: Address for postal mail ONLY:   Director, Technology Commercialization
  Office of Research and Development   University of Maryland, Baltimore   660
West Redwood Street, Room 021   Baltimore, Maryland 21201-1541       Address for
other forms of communication permitted by   this Agreement:   Director,
Technology Commercialization   Office of Research and Development   University
of Maryland, Baltimore   110 South Paca Street   Fourth Floor   Baltimore, Mary
land 21201     Copy to: University Counsel   University of Maryland Baltimore  
520 West Lombard Street   East Hall, Suite 200   Baltimore, Maryland 21201-1627

 

If to Company: Chief Executive Officer   Alba Therapeutics Corporation   800
West Baltimore Street   Suite 400   Baltimore, MD 21201     Copy to: General
Counsel   Alba Therapeutics Corporation   800 West Baltimore Street   Suite 400
  Baltimore, MD 21201

 

IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
executed by their duly authorized officers.

 



UNIVERSITY OF MARYLAND,       BALTIMORE               BY: /s/ David J. Ramsay  
WITNESS  /s/ Dorothy C. Trueheart     David J. Ramsay, D.M., D.Phil.          
President               Date:   3/14/07   Date: 3/14/07

  

 54 

 

 

ALBA THERAPEUTICS CORPORATION               BY: /s/ Blake M. Paterson   WITNESS
/s/ Teresa Wenhauer     Blake M. Paterson, MD           President and CEO      
        Date: 13 March 2007   Date: 3/13/07

 

 55 

 

 

EXHIBIT B AMENDED 2-15-2007

 

INVENTION REPORTS

 

[***]

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 56 

 

 

THIRD AMENDMENT

to

RESTATED

MASTER LICENSE AGREEMENT

 

effective July 1, 2005

between

UNIVERSITY OF MARYLAND, BALTIMORE

and

ALBA THERAPEUTICS CORPORATION

 

This Third Amendment (“Third Amendment”) to the Restated Master License
Agreement effective July 1, 2005, as amended, is made by and between the
UNIVERSITY OF MARYLAND, BALTIMORE, a constituent institution of the University
System of Maryland, a public corporation and an instrumentality of the State of
Maryland (“UM”), and ALBA THERAPEUTICS CORPORATION, a Delaware corporation
(“Company”).

 

RECITALS

 

A.         UM and Company are parties to the Restated Master License Agreement
effective July 1, 2005, as amended by the First Amendment effective December 1,
2005, and by the Second Amendment effective February 15, 2007. The Restated
Master License Agreement, as amended, is referred herein to as the “Agreement.”
Company and UM have agreed to amend the Agreement as set forth herein.

 

B.         An invention has been made jointly by Company and UMB known as [***].
The parties agree that the invention constitutes a “Joint Improvement” under the
Agreement. Company has exercised its option under the Agreement to license UM’s
interest in the invention, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in the
Agreement, and in this Third Amendment, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

Amendments

 

1.            The effective date of this Third Amendment shall be the date of
the last signature on the signature page. On and after that date, the term
“Agreement” as used in the Restated Master License Agreement or either amendment
of it shall mean the Restated Master Licensed Agreement as amended by the First
Amendment, the Second Amendment, and this Third Amendment.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 57 

 

 

2.            Exhibit A-1 is amended by addition of the following description of
Patent Rights:

 

[***]

 

3.            Section 4.01(d)(3) is deleted in its entirety and replaced with
the following:

 

3.          Left-intentionally blank.

 

4.            Section 4.01(d)(6) is deleted in its entirety and replaced with
the following:

 

[***]

 

5.            Section 5.12 is amended by addition of the following language as a
new subsection 5.12(h):

“(h) For and in consideration of the grant of an exclusive license to UM’s
rights in the Joint Improvement identified in paragraph 2 of this Third
Amendment, and added to Exhibit A-1, Company will pay to UM [***]. This payment
is due [***].”

 

6.            Article 5 of the Agreement is further amended by the addition of
the following Section 5.13:

 

5.13 In consideration of UM’s agreement to amend the Agreement as set forth in
this Third Amendment, Company agrees to pay the following:

 

(a)            [***]

 

(b)            [***]

 

7.            Section 11.02 is deleted in its entirety and replaced with the
following:

 

11.02     (a)            Should Company fail to pay UM any sum due and payable
under this Agreement, UM may terminate this Agreement on 90 days written notice,
unless Company pays UM within the 90 day period all delinquent sums together
with interest due and unpaid. Upon expiration of the 90 day period, if Company
has not paid all sums and interest due and payable, the rights, privileges, and
licenses granted under this Agreement terminate.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 58 

 

 

(b)            Notwithstanding the foregoing, if the delinquent sum and/or
interest is only with respect to the [***] fee payable under Section 5.13(b),
then UM may only terminate the rights, privileges, and licenses granted under
this Agreement with respect to [***], and the other rights, privileges, and
licenses granted under this Agreement of the Agreement shall remain in full
force and effect.

 

8.            In Section 19.05, the notice addresses are deleted in their
entirety and replaced with the following addresses:

 

If to UM: Assistant Vice President, CVIP   Office of Research and Development  
University of Maryland, Baltimore   620 West Lexington Street, 4th Floor  
Baltimore, Maryland 21201     Copy to: University Counsel   University of
Maryland Baltimore   520 West Lombard Street   East Hall, Suite 200   Baltimore,
Maryland 21201-1627     If to Company: Chief Executive Officer     Alba
Therapeutics Corporation   800 West Baltimore Street, Suite 400   Baltimore,
Maryland 21201     Copy to: General Counsel   Alba Therapeutics Corporation  
800 West Baltimore Street, Suite 400   Baltimore, Maryland 21201

 

9.            Except as specifically modified in this Third Amendment, all terms
and conditions of the Agreement shall remain in full force and effect.

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 59 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Third Amendment to be
executed by their duly authorized officers.

 

WITNESS:   UNIVERSITY OF MARYLAND, BALTIMORE       /s/ [illegible]   By: /s/
David J. Ramsay (SEAL)       David J. Ramsay, D.M., D.Phil.       President    
      Date:  December 2, 2008             ATTEST:   ALBA THERAPEUTICS
CORPORATION           By: /s/ Bruce A. Peacock (SEAL)       Bruce A. Peacock    
  President and CEO           Date:  December 1, 2008

 

 60 

 

 

EXHIBIT B

 

PATENT RIGHTS

 

[***]

 



 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 61 

